Exhibit 10.52

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

DEVELOPMENT AND LICENSE AGREEMENT

BETWEEN

DURECT CORPORATION

AND

ALPHARMA IRELAND LIMITED

DATED AS OF

SEPTEMBER 19, 2008

CONFIDENTIAL



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

DEVELOPMENT AND LICENSE AGREEMENT

THIS DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”), dated September 19,
2008 (“Execution Date”), is entered into by and between Durect Corporation, a
corporation organized and existing under the laws of the State of Delaware,
U.S.A. with a place of business at 2 Results Way, Cupertino, CA 95014
(“Durect”), and Alpharma Ireland Limited, a corporation organized and existing
under the laws of Ireland, having its registered office at Arthur Cox Building,
Earlsfort Terrace, Dublin 2, Ireland (“Alpharma”).

PRELIMINARY STATEMENTS

A. Durect is the owner of a proprietary product for pain treatment consisting of
a bupivacaine transdermal patch as described below and certain patents and
know-how relating thereto;

B. Durect desires to have such product further developed and commercialized in
the territory specified below;

C. Alpharma has capabilities in the development, manufacture, promotion,
marketing and sales of pharmaceutical products in the field of pain treatment in
the specified territory; and

D. Durect desires to grant certain exclusive rights to Alpharma in respect of
such product in the specified territory and related matters upon the terms and
conditions hereinafter set forth.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1:

1.1 “ANDA” means an abbreviated new drug application pursuant to Section 505(j)
of the FDC Act.

 

CONFIDENTIAL    1   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.2 “Affiliate” means, with respect to a Person, any Person that controls, is
controlled by or is under common control with such first Person. For purposes of
this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance, or (b) to own, directly or indirectly, fifty percent
(50%) or more of the outstanding voting securities or other ownership interest
of such Person. An entity will be an Affiliate for purposes of this Agreement
only so long as it satisfies the definition set forth herein.

1.3 “Applicable Laws” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the Health
Authorities, that may be in effect from time to time.

1.4 [* * *]

1.5 “Bupivacaine” means 1-butyl-N-(2,6-dimethylphenyl) piperidine-2-carboxamide,
including any and all pharmaceutically acceptable salts, solvates, prodrugs,
esters, free base forms, enantiomers (and racemic or other mixtures of said
enantiomers) thereof.

1.6 “cGMP” means current Good Manufacturing Practice for medicinal products for
human use as set forth in U.S. Code of Federal Regulations 21 CFR Part 210, 211
et seq., Commission Directive 2003/94/EC the EU Good Manufacturing Practice
guideline, Volume 4 for medicinal products for Human and Veterinary Use, the
European Pharmacopoeia, and equivalent thereof, as applicable, each as amended
from time to time.

1.7 “Change of Control” means, as to Alpharma or Durect, the occurrence of a
tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, or series of transactions, as a result of which any person, entity
or group, other than an Affiliate of Alpharma or Durect, as the case may be,
prior to the occurrence of such event (a) becomes the beneficial owner, directly
or indirectly, of securities of Alpharma or Durect, as the case may be,
representing more than 50% of the

 

CONFIDENTIAL    2   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ordinary shares of Alpharma or Durect, as the case may be, or representing more
than 50% of the combined voting power with respect to the election of directors
of Alpharma or Durect, as the case may be, (b) obtains the ability to appoint a
majority of the board of directors of Alpharma or Durect, as the case may be, or
(c) obtains the ability to direct the operations or management of Alpharma or
Durect, as the case may be.

1.8 “Clinical Trial” means an investigation in human subjects and/or patients
intended to discover or verify the clinical, pharmacological and/or other
pharmacodynamic effects of an investigational product(s), and/or to identify any
adverse reactions to an investigational product(s), and/or to study absorption,
distribution, metabolism, and/or excretion of an investigational product(s) with
the objective of ascertaining its safety, activity and/or efficacy.

1.9 “Collaboration Inventions” means all Know-How (whether or not patentable)
conceived and/or reduced to practice by or for a Party, or any Affiliate,
subcontractor, agent, or sublicensee thereof, or jointly by any of the
foregoing, arising out of or in connection with performing the activities under
this Agreement, including the Development Plan. For clarity, and notwithstanding
the foregoing, the definition of “Collaboration Inventions” shall not be
construed to cover Development Data.

1.10 “CMC” means chemistry, manufacturing and controls.

1.11 “CMC Data” means CMC data generated with respect to the Product that is
Controlled at any time during the Term of this Agreement by a Party, or any
Affiliate, subcontractor, agent, sublicensee thereof, or jointly by any of the
foregoing.

1.12 “CMO” means a Third Party contract manufacturing organization.

1.13 “Committee” means any of the Joint Executive Committee (JEC) or the Joint
Development Committee (JDC), and when used in the plural, shall mean all of them
or more than one of them, as the case may be.

1.14 “Commercialization” or “Commercialize” means the ongoing process and
activities generally engaged in by a company marketing human pharmaceutical
therapeutic products to establish and maintain a presence for such product in a
given territory, including offering for sale, selling, marketing, promoting,
distributing, importing and exporting such product.

 

CONFIDENTIAL    3   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.15 “Commercially Reasonable Efforts” with respect to any activity means the
efforts and resources that would be used by a specialty pharmaceutical company
of comparable size and resources as Alpharma in the development, registration,
Reimbursement authorization, market launch and/or manufacturing, with regard to
a product at a similar stage in its product life taking into account the
following factors to the extent reasonable and relevant: issues of safety and
efficacy, product profile, market potential, difficulty in manufacturing the
product, difficulty in establishing an appropriate clinical protocol for
applicable indications, competitive market conditions, the patent, duration of
regulatory exclusivity or other proprietary position of the product, the
regulatory structure involved and the potential profitability and economic
return of the product [* * *], all as measured by the facts and circumstances at
the time such efforts are due. Where this Agreement requires Alpharma to use
Commercially Reasonable Efforts, such efforts and resources that are used by
Alpharma’s Affiliates and sublicensees shall also be attributed to Alpharma.

1.16 “Competitive Product” means any formulation containing Bupivacaine, either
alone or in combination with one or more other active ingredients, for
transdermal delivery from a patch for use in the Field, other than the Product.

1.17 “Control” or “Controlled” means possession by a Party or its Affiliate of
the right to grant to the other Party a license, sublicense or other right to
use, of the scope provided for in this Agreement, to Intellectual Property
Rights (including patent rights, Know-How, trade secrets), data and rights to
access or cross-reference regulatory filings without violating the terms of any
Applicable Law, agreement or other arrangement with any Third Party existing at
the time such Party or such Affiliate would be first required hereunder to grant
the other Party such license, sublicense or other right.

1.18 [* * *]

1.19 [* * *]

1.20 “Cost” means all internal and external costs, expenses, cost of labor and
materials associated with an activity.

1.21 “Development Data” means all Preclinical, Non-Clinical and Clinical data
and all CMC Data, including pharmacological, pharmacokinetic and toxicological
data generated with

 

CONFIDENTIAL    4   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

respect to the Product that is Controlled at any time during the Term of this
Agreement by a Party, or any Affiliate, subcontractor, agent, sublicensee
thereof, or jointly by any of the foregoing.

1.22 “Dollars” means U.S. Dollars, the lawful currency of the United States.

1.23 “Dosage Form Development” means any pharmaceutical development activities
for the Product that are necessary to design or modify a pharmaceutical
formulation or dosage form to meet the desired clinical or commercial product
profile, including in vitro studies on solubility, stability, physical and
chemical characteristics, denaturation, particle formation, crystallization,
micronization, excipient/material selection, compounding, mixing, casting,
converting, drying, and similar activities.

1.24 “Durect Development Costs” shall mean the Costs incurred by Durect in
performing the Durect Development Responsibilities as calculated in accordance
with Schedule 1.24.

1.25 “Durect Trademark” means the trademark rights to the mark ELADUR™ and
similar rights under the laws of any Governmental Entity, including all goodwill
associated therewith, and all applications, registrations, extensions and
renewals relating thereto.

1.26 “EMEA” means the European Medicines Agency, and where and if applicable,
the European Commission, the Council of the European Union and the Committee for
Medicinal Products for Human Use or any successors thereto.

1.27 “EU” shall mean the European Union, including each of the member states as
modified from time to time.

1.28 [* * *]

1.29 [* * *]

1.30 [* * *].

1.31 [* * *]

1.32 “FDA” means the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof
performing similar functions.

 

CONFIDENTIAL    5   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.33 “FDC Act” means the United States Federal Food, Drug, and Cosmetic Act and
any successor acts thereto, as amended from time to time.

1.34 “Field” means all pharmaceutical applications (including the treatment of
pain) for human health.

1.35 “First Commercial Sale” means: (i) with respect to a Jurisdiction, the
first sale for use, consumption or resale of Product by Alpharma or an Affiliate
or Sublicensee thereof to a Third Party in a bona fide arms’-length transaction
in such Jurisdiction and (ii) with respect to the Territory, the First
Commercial Sale in any Jurisdiction. A sale to an Affiliate shall not constitute
a First Commercial Sale unless the Affiliate is the end-user of the Product.

1.36 “GAAP” means generally accepted accounting principles in the United States,
consistently applied by the Party at issue.

1.37 “Generic Product” means a generic pharmaceutical Bupivacaine transdermal
patch that is approved for the same labeled indication as the Product under an
ANDA pursuant to the FDC Act, Article 10 of the EU Directive 2001/83/EC or other
equivalent registration process under the Applicable Laws of the relevant
Jurisdiction in which the Product is cited as the reference listed drug.

1.38 “Governmental Entity” means any regional, central, federal, state,
provincial or local court, commission or governmental, regulatory or
administrative body, board, bureau, agency, instrumentality, authority or
tribunal or any subdivision thereof.

1.39 “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

1.40 “ICH Guidelines” means the then-current guidelines applicable to
pharmaceutical products adopted by the International Conference on
Harmonization.

1.41 “IND” means an investigational new drug application (together with all
subsequent submissions, supplements and amendments thereto, and any materials,
documents or information referred to or relied upon thereby) filed with a
Regulatory Authority in conformance with applicable laws and regulations, and
the equivalent thereof (or other right to commence Clinical Trials), as
applicable, in Jurisdictions outside the United States.

 

CONFIDENTIAL    6   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.42 “Intellectual Property Rights” means patents, copyrights, trade secrets,
database rights, proprietary know-how and similar rights of any type (excluding
trademarks) under the laws of any Governmental Entity, including all
applications, registrations, extensions and renewals relating to any of the
foregoing.

1.43 “Jurisdiction” means a country within the Territory.

1.44 “Know-How” means all technical information and other technical subject
matter, proprietary methods, ideas, concepts, formulations, discoveries,
inventions, devices, technology, trade secrets, compositions, designs, formulae,
know-how, show-how, specifications, drawings, techniques, results, processes,
methods, procedures and/or designs, whether or not patentable.

1.45 “Knowledge” means the actual knowledge of a Party’s executive officers.

1.46 “Manufacturing Technology” means all Know-How Controlled by a Party or any
of its Affiliates that pertains to the manufacture, finishing, or packaging of
the Product, including any analytical methods and other quality control and
assurance methods (including all processes, procedures, and techniques).

1.47 “MAA” means a “Marketing Authorization Application” or other application
for approval to market the Product in a Jurisdiction in the EU submitted to the
Governmental Entity of such Jurisdiction, including any Marketing Authorization,
as amended or supplemented from time to time.

1.48 “Marketing Authorization” or “MA” means any registrations or authorizations
issued under Directive 2001/83/EC (as amended by Directive 2004/27) or local
legislation deriving thereof, Council Regulation 726/04 and any amendments or
replacements thereof or any national equivalents in relation to the Product.

1.49 “Marketing Exclusivity Right” means a marketing or data exclusivity right
conferred as a result of (a) designation as a drug for rare diseases or
conditions under Sections 525 et seq. of the FDC Act, (b) an exclusive right to
sell under an NDA pursuant to Section 505(j)(5)(F)(ii), (iii) and (iv) or
505(c)(3)(E)(ii), (iii) and (iv) of the FDC Act or any relevant subsequent
legislation, rules or regulations, (c) the exclusive right granted by the FDA
upon completion of pediatric studies requested by the FDA under Section 505A(a)
of the FDC Act, (d) Article 10 of EU Directive 2001/83/EC and/or Article 3(3) of
EU Regulation 726/2004/EC or (e)

 

CONFIDENTIAL    7   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EU Regulations 141/2000/EC and/or 847/2000/E, as applicable, or any equivalent
or similar rights in the Territory or Jurisdiction, successor legislations of
any of the foregoing or subsequent legislation that has the effect of extending
marketing or data exclusivity right to a pharmaceutical product.

1.50 “NDA” means a “New Drug Application,” or other application for Regulatory
Approval to market a product in the U.S. submitted to the FDA as amended or
supplemented from time to time.

1.51 “Non-Clinical” when used with respect to studies or data refers to safety,
toxicology and other studies undertaken in non-human animals in support of
Clinical Trials or otherwise required for Regulatory Approval.

1.52 “Net Sales” means the gross amount invoiced by Alpharma, and/or its
Affiliates and Sublicensees for sale or other commercial disposition of the
Product (in its final, finished form for use by the end-user) to an unrelated
Third Party in arms’-length transactions, less the following deductions which
are actually incurred, allowed, accrued or specifically allocated in their
normal and customary amounts: (i) credits, price adjustments (including co-pay
reduction programs) or allowances for damaged products, returns or rejections of
Product; (ii) trade, cash and quantity discounts, allowances and credits
(including with respect to marketing programs such as coupon programs);
(iii) chargeback payments, fees and rebates (or the equivalent thereof) granted
to group purchasing organizations, managed health care organizations,
wholesalers, pharmacy benefit management (PBM) or other similar organizations or
to federal, state/provincial, local and other governments, including their
agencies, or to trade customers; (iv) any invoiced freight, postage, shipping,
insurance and other transportation charges; (v) reasonable provisions for
allowance for uncollectible amounts; and (vi) sales, value-added, and excise
taxes, tariffs and duties, and other taxes directly related to the sale (but not
including taxes assessed against the income derived from such sale).

For clarity, Net Sales shall be determined in accordance with GAAP and a sale or
transfer by Alpharma to its Affiliates and/or Sublicensees for resale by such
Affiliate and/or Sublicensee shall not be considered a sale for the purpose of
this provision but the resale by such Affiliate and/or Sublicensee to a Third
Party shall be a sale for such purposes. Transfer for Preclinical trials and
Clinical Trials, testing or market research or promotional purposes shall not be
a sale for the purpose of calculating Net Sales.

 

CONFIDENTIAL    8   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.53 “Orphan Indication” means a disease or condition which qualifies as a “rare
disease or condition” under the Orphan Drug Act (21 U.S.C. 360aa et seq.) and
regulations relating thereto (21 CFR Part 316), including amendments and
successor laws and regulations thereto.

1.54 “PHN” means persistent pain associated with post-herpetic neuralgia.

1.55 “Party” means Durect or Alpharma, as the case may be, and, when used in the
plural, shall mean Durect and Alpharma.

1.56 “Patent” and “Patents” mean issued patents and patent applications,
including any and all provisionals, continuations, divisionals,
continuation-in-part applications, foreign counterparts, substitutions,
reissues, renewals, re-examinations, supplementary protection certificates,
patent term extensions, adjustments or restoration rights, registrations,
confirmations, successor protective rights or subsequently issued protective
rights of similar nature of any of the above.

1.57 “Person” means an individual or a corporation, partnership, association,
trust, or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

1.58 “Preclinical” when used with respect to studies or data refers to
preliminary pharmacological studies undertaken in non-human animals, but not
necessarily for purposes of submission in support of Regulatory Approval.

1.59 “Pricing” or “Pricing Approval” means any approval or authorization of a
Governmental Entity, establishing a pricing scheme for Product in a
Jurisdiction.

1.60 “Product” means the product under development by Durect currently known as
ELADUR™, consisting of a transdermal patch containing Bupivacaine as the sole
active pharmaceutical ingredient for use in the Field which incorporates Product
Know-How and/or is covered by Product Patent Rights, including all dosage
strengths thereof, as described in Schedule 1.60 hereto. Product shall include
any improvements, reformulations and line

 

CONFIDENTIAL    9   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

extensions thereof, in each case consisting of a transdermal patch containing
Bupivacaine as the sole active pharmaceutical ingredient for use in the Field
which incorporates Product Know-How and/or is covered by Product Patent Rights
(hereinafter “Line Extension(s)”).

1.61 “Product Know-How” means Know-How related to the Product that is
(a) Controlled by Durect or any of its Affiliates during the Term of this
Agreement and (b) useful for a Party, or its Affiliates and/or licensees to
develop, make, have made, use, Commercialize and/or register the Product.

1.62 “Product Patents Rights” means (i) those Patents in the Territory
Controlled by Durect or any of its Affiliates during the Term which relate to
the Product, excluding the [* * *] and (ii) those Patents in the Territory
Controlled by Durect or any of its Affiliates during the Term which cover
Product Collaboration Inventions. Schedule 1.62 set forth a list of Product
Patent Rights, as such list may be updated from time to time.

1.63 [* * *]

1.64 “Regulatory Approval” means, with respect to one or more Jurisdictions,
final approval of the Regulatory Approval Application (including, with respect
to any Jurisdiction(s) other than the U.S., any Pricing Approvals and/or
Reimbursement Approvals that Alpharma reasonably determines, consistent with the
exercise of Commercially Reasonable Efforts, are commercially necessary prior to
commercial sale of the Product in such Jurisdiction(s)) for the Product filed in
such Jurisdiction(s), including an approved NDA in the U.S., Marketing
Authorization in the EU, or equivalent local final approvals in Jurisdictions.

1.65 “Regulatory Approval Application” means a new drug application, health
registration, marketing authorization application, common technical document,
regulatory submission, notice of compliance or equivalent application (excluding
local and general business licenses and permits) required to be approved before
commercial sale or use of the Product as a pharmaceutical or medicinal product
in a Jurisdiction (including, with respect to any Jurisdiction other than the
U.S., any Pricing Approvals and/or Reimbursement Approvals that Alpharma
reasonably determines, consistent with the exercise of Commercially Reasonable
Efforts, are commercially necessary prior to commercial sale of the Product in
such Jurisdiction), together with all subsequent submissions, supplements and
amendments thereto, including an NDA in the U.S., MAA in the EU or local
approvals in the Jurisdictions as applicable.

 

CONFIDENTIAL    10   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.66 “Regulatory Authority” means the FDA, EMEA and any health regulatory
authorities in the Territory or Jurisdiction that hold responsibility for the
regulation of and/or the Reimbursement of medicinal products intended for human
use.

1.67 “Regulatory Documentation” means all submissions to Regulatory Authorities
and other Governmental Entities, including for Clinical Trials, tests, and
biostudies, relating to the Product, including all INDs and NDAs, as well as all
correspondence with Governmental Entities (registration and licenses, Pricing
and Reimbursement correspondence, regulatory drug lists, advertising and
promotion documents), adverse event files, complaint files, manufacturing
records and inspection reports.

1.68 “Reimbursement” or “Reimbursement Approval” means the official decision by
the relevant Governmental Entity in any Jurisdiction responsible for
establishing a reimbursement scheme to cover the costs related to the treatment
of patients with the Product.

1.69 “Royalty Term” means, with respect to the Product in each Jurisdiction of
the Territory on a Jurisdiction-by-Jurisdiction basis, the period of time
commencing on the First Commercial Sale of the Product in such Jurisdiction and
ending on the later of: (a) fifteen (15) years from the date of the First
Commercial Sale of the Product in such Jurisdiction and (b) the end of the
Patent Royalty Term in such Jurisdiction.

1.70 [* * *]

1.71 “Specifications” means the specifications for the Product, considering the
applicable regulatory requirements in the Territory, as may be amended from time
to time.

1.72 “Sublicense” means the sublicense by Alpharma of Commercialization rights
to the Product to any Third Party in the Territory such that the Third Party has
the right to record sales for its own account in lieu of Alpharma (such Third
Party grantee shall be deemed a “Sublicensee”).

1.73 “Sublicense Fees” means any upfront payments, milestone payments and other
license payments (including the fair market value of debt or equity securities
or other

 

CONFIDENTIAL    11   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

consideration) received by Alpharma or any Affiliate thereof as consideration
for a Sublicense. For clarity, and notwithstanding the foregoing, Sublicense
Fees shall not include any royalties based on Product sales received by Alpharma
or its Affiliates, any bona fide research and development funding paid to
Alpharma and its Affiliates for research and development activities performed by
Alpharma or any of its Affiliates with respect to the Product, or the fair
market value purchase price paid to Alpharma or any of its Affiliates by a
Sublicensee for the purchase of any debt or equity securities of Alpharma or any
of its Affiliates.

1.74 “Subterritory” means each one of the following:

 

Subterritory A   - The United States of America (including territories and
protectorates thereof) Subterritory B   - EU Subterritory C   - Japan
Subterritory D   - All Jurisdictions of the Territory excluding Jurisdictions in
Subterritories A, B and C

1.75 “Terminated Countries” means those Jurisdictions in the Territory for which
Alpharma’s rights to develop and Commercialize the Product have been terminated
in accordance with Sections 4.2(c) or 4.3(d).

1.76 “Territory” means all the countries in the world excluding Terminated
Countries, if any.

1.77 “Third Party” means any Person who or which is neither a Party nor an
Affiliate of a Party.

1.78 [* * *]

1.79 “Valid Claim” means, with respect to Product in a particular Jurisdiction,
any claim of a Patent that either:

(a) with respect to a granted and unexpired Patent in such Jurisdiction, that
(i) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other Governmental Entity of competent jurisdiction,
which decision is unappealable or unappealed within the time allowed for appeal,
and (ii) has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; or

 

CONFIDENTIAL    12   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) with respect to a pending Patent application, that was filed and is being
prosecuted in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or re-filing of the application; provided,
however, that such claim is not pending more than seven (7) years after the
filing of the earliest patent application from which such pending claim claims
priority.

1.80 Other Definitions.

Each of the following terms is defined in the Section set forth opposite such
term below:

“AAA” – Section 14.12(b)

“Adverse Event” – Section 4.9

“Agreement” – Preamble

“Alliance Manager” –Section 2.6.

“Alpharma”—Preamble

[* * *]

“Alpharma Post-Registration Study”—Section 5.2

“Alpharma Related Party”—Section 12.1

[* * *]

[* * *]

“Annual Net Sales Period” – Section 6.2(a)

“Audited Party” – Section 7.5

“Auditing Party” – Section 7.5

“Confidential Information” – Section 10.4

“CRO” – Section 13.7(c)

“Damages” – Section 12.1

[* * *]

“Designated Executives” – Section 2.1(d)

“Development Plan” – Section 4.2

“Development Plan Budget” – Section 4.2

“Development Program” – Section 4.1

“Dispute” – Section 14.12(b)

“Durect” – Preamble

[* * *]

 

CONFIDENTIAL    13   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

“Durect Development Responsibilities” – Section 4.6

“Durect Related Party” – Section 12.2

“Effective Date” –Section 13.2(a)

“Execution Date” – Preamble

“First Major Market Jurisdiction”—Section 4.3(b)

“First Refusal Notice”—Section 3.6

“Force Majeure”– Section 14.14

“Indemnified Party” –Section 12.4

“Indemnifying Party” –Section 12.4

“Joint Development Committee” or “JDC”– Section 2.2(a)

“Joint Executive Committee” or “JEC” — Section 2.1(a)

“Joint Invention”—Section 9.1(d)

“Joint Patent Rights”—Section 9.2(b)

“Know-How Royalty Term” — Section 6.2(b)

“Line Extensions”—Section 1.60

“Major Market Jurisdiction”—Section 4.3

“Negotiation Period”—Section 3.6

“One-Time Payment”—Section 6.1

“Patent Litigation Losses”—Section 9.6(c)

“Patent Royalty Term” —Section 6.2(a)

“Patent Term Extensions” —Section 9.7

“Product Collaboration Inventions”—Section 9.1(b)

“Product Material”—Section 13.7(b)

“Product Trademarks”—Section 3.5(a)

“Resolution Period” – Section 2.1(d)

“Royalties” –Section 6.2

“Rules” – Section 14.12(b)

“Second Major Market Jurisdiction”—Section 4.3(b)

“Serious Adverse Drug Experience”—Section 13.3(b)

“Sublicensee” – Section 1.72

“Technology Transfer Plan”—Section 8.2

“Term”—Section 13.1.

 

CONFIDENTIAL    14   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

“Third Party License Fees”—Section 9.6(e)

1.81 Interpretation

(a) Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation”
and “including but not limited to” (or “includes without limitations” and
“includes but is not limited to”) regardless of whether the words “without
limitation” or “but not limited to” actually follow the term “including” (or
“includes”);

(b) “Herein”, “hereby”, “hereunder”, “hereof” and other equivalent words shall
refer to this Agreement in its entirety and not solely to the particular portion
of this Agreement in which any such word is used;

(c) All definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

(d) Wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(e) The recitals set forth at the start of this Agreement, along with the
Exhibits and Schedules to this Agreement, and the terms and conditions
incorporated in such recital, Exhibits and Schedules shall be deemed integral
parts of this Agreement and all references in this Agreement to this Agreement
shall encompass such recitals, Exhibits and Schedules and the terms and
conditions incorporated in such recitals, Exhibits and Schedules, provided, that
in the event of any conflict between the terms and conditions of this Agreement
and any terms and conditions set forth in the Exhibits and Schedules, the terms
of this Agreement shall control;

(f) In the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement or otherwise, the terms and conditions of this
Agreement shall govern;

(g) The Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter;

 

CONFIDENTIAL    15   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(h) Unless otherwise provided, all references to Sections, Schedules and
Exhibits in this Agreement are to Sections, Schedules and Exhibits of and to
this Agreement;

(i) All references to days, months, quarters or years are references to calendar
days, calendar months, calendar quarters or calendar years unless otherwise
expressly provided; references to a “business day” herein shall mean a day when
both Alpharma and Durect corporate headquarters are open during regular business
hours for the conduct of normal business operations.

(j) Any reference to any federal, national, state, local or foreign statute or
law shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise;

(k) Any requirements of notice or notification by one Party to another shall be
construed to mean written notice in accordance with Section 14.5; and

(l) Wherever used, the word “shall” and the word “will” are each understood to
be imperative or mandatory in nature and are interchangeable with one another.

 

2. GOVERNANCE.

2.1 Joint Executive Committee.

(a) Members; Officers. The Parties hereby establish a joint executive committee
(the “Joint Executive Committee” or “JEC”), which shall consist of up to [* * *]
members with an equal number of members nominated by each of Durect and
Alpharma. The initial members of the JEC are set forth on Schedule 2.1, as may
be amended by the designating Party from time to time. Representatives of the
JEC shall be employees of the respective Party or its Affiliates. Each of Durect
and Alpharma may replace any or all of its representatives on the JEC at any
time upon written notice to the other Party. Any member of the JEC may designate
a substitute with due authority to temporarily attend and perform the functions
of that member at any meeting of the JEC. Durect and Alpharma each may, in its
discretion, invite non-member representatives that are employees of such Party
(or such Party’s Affiliates) and, with the other Party’s consent, consultants to
attend meetings of the JEC. The JEC shall be chaired by a representative of
Alpharma (or its Affiliates), as such representative may be changed by Alpharma
at any time. The chairperson shall appoint a secretary of the JEC, and such
secretary shall serve for such term as designated by the chairperson. The
initial chairperson is designated on Schedule 2.1.

 

CONFIDENTIAL    16   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) Responsibilities. The JEC shall perform the following functions:

(i) manage and oversee the interactions and performance of the Parties pursuant
to the terms of this Agreement (including the development and Regulatory
Approval process of the Product in the Territory);

(ii) review and approve any modifications or amendments to the Development Plan
and Development Plan Budget;

(iii) review and advise Alpharma regarding final label indications for the
Product in Subterritory A and Major Market Jurisdictions;

(iv) at each meeting, as applicable, review the Product development status and
expenditures with the activities, timelines and budget set forth in the
Development Plan as well as discuss any deviations from the Development Plan;

(v) recommend further development activities after Regulatory Approval of the
Product in each Jurisdiction, including Phase 4 studies;

(vi) review and evaluate the progress of the JDC;

(vii) in accordance with the procedures established in Section 2.1(d), resolve
disputes, disagreements and deadlocks unresolved by the JDC;

(viii) review and advise Alpharma regarding Alpharma’s publication strategy for
scientific publications relating to the Product other than medical education and
marketing publications;

(ix) consider and approve the development of any Line Extensions to the Product
in the Territory;

(x) establish trademark usage and quality standards in accordance with
Section 9.8; and

 

CONFIDENTIAL    17   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(xi) have such other responsibilities as may be assigned to the JEC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

(c) Meetings. The JEC shall meet in person, by video teleconference or by
telephone initially at least [* * *] prior to the first Regulatory Approval of a
Product in Subterritory A and thereafter at least [* * *], and more frequently
as Durect and Alpharma deem appropriate or as required to resolve disputes,
disagreements or deadlocks in the JDC, on such dates, and at such places and
times, as the Parties shall agree. From time to time, each Party may request a
JEC meeting upon notice to the other Party specifying the subject matters to be
discussed, and the Parties shall convene such JEC meeting within [* * *] of the
date of the notice. Meetings of the JEC that are held in person shall alternate
between the offices of Durect and Alpharma (or the offices of their Affiliates
designated by such Parties), or such other place as the Parties may agree. The
members of the JEC also may convene or be polled or consulted from time to time
by means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate.

(d) Decision-making. The JEC may make decisions with respect to any subject
matter that is subject to the JEC’s decision-making authority and functions as
set forth in Section 2.1(b). All decisions of the JEC shall be made by unanimous
vote or written consent, with Durect and Alpharma each having, collectively, one
vote in all decisions. The JEC shall use good faith and reasonable efforts to
resolve the matters within its roles and functions or otherwise referred to it.
With respect to all matters that are subject to the JEC’s decision-making
authority, if the JEC cannot reach consensus within [* * *] after it has met and
attempted to reach such consensus, including discussions between the Alliance
Managers, the matter shall be referred on the [* * *] to the designated
executive officers (“Designated Executives”) of Alpharma and Durect who shall
meet as soon as practicable, but no later than [* * *] after such referral, to
attempt in good faith to resolve the dispute. If the dispute related to the
matter is not resolved by the Designated Executives by mutual agreement within
[* * *] after a meeting to discuss the dispute (such [* * *] period after the
meeting of the Designated Executives shall be referred to as the “Resolution
Period”), [* * *].

 

CONFIDENTIAL    18   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

2.2 Joint Development Committee.

(a) Members; Officers. The Parties hereby establish a joint development
committee (the “Joint Development Committee” or “JDC”), which shall consist of
up to [* * *] members with an equal number of members nominated by each of
Durect and Alpharma, one of whom shall be designated by Alpharma as chairman.
The initial representatives on the JDC are set forth on Schedule 2.2, as may be
amended by the designating Party from time to time. Each of Durect and Alpharma
may replace any or all of its representatives on the JDC at any time upon notice
to the other Party. Such representatives shall be employees of each such Party
or its Affiliates, and those representatives of each such Party shall,
individually or collectively, have expertise in pharmaceutical drug development,
regulatory matters, manufacturing, Clinical Trials, Non-Clinical studies and/or
other expertise to the extent relevant. Any member of the JDC may designate a
substitute with due authority to temporarily attend and perform the functions of
that member at any meeting of the JDC. Durect and Alpharma each may invite
non-member representatives that are employees of Alpharma or Durect (or their
Affiliates) or external consultants of a Party to attend meetings of the JDC,
provided that such external consultants have signed customary confidentiality
agreements. The secretary of the JDC shall initially be designated by Alpharma
and thereafter alternate between a representative of Durect and a representative
of Alpharma.

(b) Responsibilities. The JDC shall perform the following functions:

(i) review and monitor the progress of the Development Program in accordance
with the Development Plan;

(ii) monitor the progress of regulatory filings and submissions for the Product
in the Territory;

(iii) facilitate the exchange of information and coordinate between the Parties
as necessary or useful for development of the Product in the Territory;

(iv) review a comparison of actual development costs of the Development Program
to the Development Plan Budget for the year-to-date on a quarterly basis, such
comparison to be as current as practicable as of the date of the meeting at
which the review occurs, which comparison will be used as a basis for evaluating
proposed changes to the Development Plan and the Development Plan Budget; and

 

CONFIDENTIAL    19   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(v) have such other responsibilities as may be assigned to the JDC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

(c) Meetings. The JDC shall meet in person, by video teleconference or by
telephone initially at least [* * *], and more or less frequently as Durect and
Alpharma deem appropriate or as reasonably requested by either such Party, on
such dates, and at such places and times, as such Parties shall agree. From time
to time, each Party may request a JDC meeting upon written notice to the other
Party specifying the subject matters to be discussed, and the Parties shall
convene such JDC meeting within [* * *] of the date of the notice. Meetings of
the JDC that are held in person shall alternate between the offices of Durect
and Alpharma, or such other place as such Parties may agree. The members of the
JDC also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

(d) Decision-making. The JDC may make decisions with respect to any subject
matter that is subject to the JDC’s decision-making authority and functions as
set forth in Section 2.2(b). All decisions of the JDC shall be made by unanimous
vote or written consent, with Durect and Alpharma each having, collectively, one
vote in all decisions. If, with respect to any matter that is subject to the
JDC’s decision-making authority, after all reasonable efforts to reach consensus
have been exhausted, including discussions between the Alliance Managers, the
JDC cannot reach consensus within [* * *] after it has first met and attempted
to reach such consensus, the matter shall be referred on the [* * *] to the JEC
for resolution. For all purposes under this Agreement, any decision made
pursuant to this Section 2.2(d) shall be deemed to be the decision of the JDC.
[* * *].

2.3 Minutes of JEC and JDC Meetings.

(a) Definitive minutes of all JEC and JDC meetings shall be finalized no later
than [* * *] after the meeting to which the minutes pertain, as follows:

(i) Within [* * *] after a JEC or a JDC meeting, the secretary of such JEC or
JDC shall prepare and distribute to all members of such JEC or JDC draft minutes
of the meeting. Such minutes shall provide a list of any actions, decisions or
determinations approved by such JEC or JDC and a list of any issues yet to be
resolved (listing responsible persons and target completion dates), either
within such JEC or JDC, or through the relevant escalation process.

 

CONFIDENTIAL    20   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(ii) The secretary of such JEC or JDC shall have [* * *] after distribution of
the draft minutes to discuss each JEC or JDC member’s comments and finalize the
minutes. The secretary and chairperson(s) of such JEC and JDC shall each sign
and date the final minutes. The signature of such chairperson(s) and secretary
upon the final minutes shall indicate each Party’s assent to the minutes.

(b) If at any time during the preparation and finalization of JEC or JDC meeting
minutes, the JEC and JDC members do not agree on any issue with respect to the
minutes, such issue shall be resolved as provided in Section 2.1(d) or 2.2(d),
as the case may be. The decision resulting from the foregoing process shall be
recorded by the secretary in amended finalized minutes for said meeting. All
other issues in the minutes that are not subject to the foregoing process shall
be finalized within the [* * *] period as provided in Section 2.3(a).

2.4 Duration of Committees. The JEC shall exist until the termination of this
Agreement, unless [* * *], and the Parties shall thereafter agree to alternative
ways to cover the responsibilities and duties of the JEC. The JDC shall exist
until [* * *], and the Parties shall thereafter discuss alternative ways to
cover the responsibilities and duties of the JDC.

2.5 Expenses. Each Party shall be responsible for all travel and related Costs
for its members and other representatives to attend meetings of, and otherwise
participate on, a Committee.

2.6 Alliance Managers. Each of Durect and Alpharma shall appoint one employee
representative who possesses a general understanding of Clinical, regulatory,
manufacturing and marketing issues to act as its respective alliance manager for
this relationship (each, an “Alliance Manager”). The initial Alliance Managers
are set forth on Schedule 2.6, as amended by the designating Party from time to
time. Each of Durect and Alpharma may replace its respective

 

CONFIDENTIAL    21   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Alliance Manager at any time upon written notice to the other. Any Alliance
Manager may designate a substitute with due authority to temporarily perform the
functions of that Alliance Manager. Each Alliance Manager shall be charged with
creating and maintaining a collaborative work environment within and among the
Committees. Each Alliance Manager will also be responsible for:

(a) providing a single point of communication for seeking consensus both
internally within the respective Party’s organizations and between the Parties
regarding business, contractual and strategic issues;

(b) identifying and raising cross-Party and/or cross-functions disputes to the
appropriate Committee in a timely manner; and

(c) planning and coordinating internal and external communications.

The Alliance Managers shall be entitled to attend meetings of any of the
Committees, but shall not have, or be deemed to have, any rights or
responsibilities of a member of any Committee. Each Alliance Manager may bring
any matter to the attention of any Committee where such Alliance Manager
reasonably believes that such matter requires such attention.

2.7 Scope of Committees. Alpharma and Durect have chartered the Committees with
a belief that vigorous interaction and cooperation between the Parties are
essential for the success of the Product. For the JEC and JDC, each Party shall
use all reasonable efforts to reach consensus decisions at the JEC or JDC level
respectively. Nothing in this Section 2, and no decision made by the JEC or JDC
under Sections 2.1(d) or 2.2 (d) shall be deemed to modify or supersede any
express term or condition set forth in this Agreement, nor any decision or
decision-making authority expressly provided to a Party in this Agreement. For
clarity, no Committee shall have the authority to make any determination that
any Party is in breach of this Agreement.

 

3. GRANT OF RIGHTS.

3.1 Rights Granted to Alpharma. On the terms and subject to the conditions of
this Agreement, Durect hereby grants to Alpharma:

(a) the exclusive right and license to make, have made, use, offer for sale,
sell and import the Product in the Territory, including the right to record
sales for its own account;

 

CONFIDENTIAL    22   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) in each case, solely for use in the Field and Territory and in connection
with Alpharma’s development and Commercialization of the Product and to
otherwise exercise Alpharma’s rights and perform its obligations under this
Agreement:

(i) an exclusive license under the Product Patents Rights and Product Know-How;

(ii) [* * *];

(iii) [* * *]; and

(iv) subject to the terms of the [* * *] Agreement, an exclusive sublicense
under Durect’s license to the [* * *] Intellectual Property; and

(c) an exclusive license and right of cross-reference to all Development Data
Controlled by Durect in existence as of the Effective Date solely to exercise
its rights and licenses under this Agreement with respect to the Product.

3.2 Sublicense Rights. Alpharma shall have the right, [* * *], to delegate
rights and obligations hereunder to an Affiliate and to appoint Affiliates to
Commercialize the Product in the Territory. Furthermore, Alpharma shall have the
right to appoint any Third Party designee(s) to develop, manufacture and
Commercialize the Product in the Territory alone or in combination with Alpharma
or its Affiliates and/or to sublicense the rights granted to it under
Section 3.1; provided that in the event of any sublicense or delegation of
rights by Alpharma hereunder, such sublicense or delegation shall be subject to
the terms and conditions of this Agreement that, by their terms, are applicable
to such sublicense or delegation, and the sublicense or delegation by Alpharma
hereunder shall not relieve Alpharma of its obligations under the Agreement.

3.3 Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to this Agreement, including amendments hereto, by each Party to the
other Party are, for all purposes of 11 U.S.C. Section 365(n), licenses of
rights to intellectual property as defined in Title 11. Each Party may elect to
retain and may fully exercise all of its rights and elections under 11 U.S.C.
Section 365(n).

 

CONFIDENTIAL    23   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

3.4 Exclusivity.

(a) During the Term of this Agreement, Durect and its Affiliates shall not
develop or manufacture (except in performance of this Agreement) nor
Commercialize, and shall not grant any rights or licenses to any Third Party to
develop or manufacture (except in performance of this Agreement) or
Commercialize the Product in the Territory.

(b) During the Term of this Agreement, neither Party nor its Affiliates shall
directly or indirectly develop or Commercialize a Competitive Product in the
Territory, nor sponsor, license or contract with a Third Party to do any of the
foregoing acts. Notwithstanding the foregoing, however, but subject to Sections
3.1 and 3.2, however, in the event of a Change of Control of a Party, the
restrictions contained in this Section 3.4(b) shall [* * *]. In the event that a
Party or one of its Affiliates obtains “control” (as defined in Section 1.2) [*
* *], such Party shall, [* * *] such control.

3.5 Trademarks; Logos.

(a) Product Trademarks. Alpharma shall have the right to select the Product name
and all trademarks used in connection with the marketing, promotion and
Commercialization of the Product including special promotional or advertising
taglines used in connection with the marketing of the Product, in each case in
the Territory (all such trademarks specific to the Product, with exception of
the Durect Trademark, including all goodwill associated therewith, and all
applications, registrations, extensions and renewals relating thereto, shall be
referred to as “Product Trademarks”). During the Term of the Agreement, Alpharma
shall be the exclusive owner of the Product Trademarks and all goodwill
associated therewith, and shall use Commercially Reasonable Efforts to register
and maintain, at its Cost, such Product Trademarks as shall be used for the
Commercialization of the Product in the Territory.

(b) License to Durect Trademark. Subject to the provisions of this Agreement and
for the Term hereof, Durect hereby grants to Alpharma an exclusive license to
use the Durect Trademark in the Territory solely in connection with the
Commercialization of Product in the Territory. Alpharma agrees that all use of
the Durect Trademark by Alpharma shall inure to the benefit of and be on behalf
of Durect. Alpharma agrees that it will not challenge the title or ownership of
Durect in the Durect Trademark, or attack or contest the validity of such
trademark.

 

CONFIDENTIAL    24   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Durect Rights. To the extent permitted by Applicable Laws, at Durect’s
election, the labels and packaging of all Product to be marketed, distributed or
sold in any Jurisdiction shall include text identifying Durect as the licensor
of the Product and a Durect trademark (other than ELADUR™) selected by Durect to
be placed in a size and location determined in the reasonable, good faith
discretion of Alpharma, provided that such mark: (i) is used in a consistent and
noticeable manner sufficient to constitute trademark usage under Applicable Law,
(ii) is clearly identified as a trademark (i.e., through the use of a “®”, “™”
or other appropriate identifier) and (iii) is not used as combination marks with
other marks or trademarks. Furthermore, Product labels and packaging shall bear
appropriate patent markings and notices as may be applicable.

3.6. Right of [* * *] Regarding [* * *]. Commencing at any time upon [* * *]
establishment of a development program for a [* * *], if any, if [* * *] desires
to seek a Third Party to collaborate in the development and/or Commercialization
of such [* * *] or if [* * *] elects to Commercialize such [* * *], it shall
provide written notice thereof (“First Refusal Notice”) to [* * *] and provide
information reasonably requested by [* * *] regarding such [* * *]. Upon receipt
of a First Refusal Notice, [* * *] shall have [* * *] to (i) notify [* * *] in
writing if it desires to participate with [* * *] in the further development
and/or Commercialization of the [* * *] or (ii) decline to bid. If [* * *] does
not respond in writing to the First Refusal Notice or notifies [* * *] that it
declines to bid within such [* * *] period, then it shall no longer have any
rights with respect to the [* * *]. If [* * *] provides [* * *] with timely
notice of its interest in participating in the development and Commercialization
of such [* * *], then the Parties shall attempt in good faith to negotiate the
terms of an agreement for [* * *] to participate with [* * *] in the development
or Commercialization of the [* * *] for a period of [* * *] (which may be
extended upon written agreement of the Parties) (“Negotiation Period”). If,
despite such good faith negotiations, [* * *] are unable to enter into a
definitive agreement during such Negotiation Period, then [* * *] will
thereafter be free to develop or Commercialize such [* * *] itself or enter into
agreement(s) with Third Parties for the development and Commercialization of
such [* * *]; provided that if thereafter [* * *] intends to license

 

CONFIDENTIAL    25   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Commercialization rights to such [* * *] to a Third Party more than [* * *]
after the end of the last Negotiation Period with respect to such [* * *] or
intends to license Commercialization rights to such [* * *] to a Third Party on
terms and conditions more favorable to the Third Party when all such terms and
conditions are taken in the aggregate than those last offered to [* * *] shall
first re-offer such opportunity to [* * *] by delivering a new First Refusal
Notice to [* * *] and provide to [* * *] any updated information reasonably
requested by [* * *] regarding such [* * *], in which case the second, third,
fourth and fifth sentence of this Section 3.6 shall apply to such new First
Refusal Notice. Notwithstanding anything herein to the contrary in this Section
3.6, however: (a) [* * *] shall have no further rights to any [* * *] if the
Parties have not entered into a definitive agreement after [* * *] has been
offered such [* * *] in accordance with the terms hereof and after the elapse of
[* * *] full Negotiation Periods, provided the last offer was made to [* * *]
after such [* * *] had completed [* * *].

 

4. DEVELOPMENT AND REGULATORY.

4.1 Development Generally. Commencing upon the Effective Date and subject to
Section 4 and other terms of this Agreement, as between Durect and Alpharma,
Alpharma shall be responsible, at its sole Cost, for development of and
procuring Regulatory Approval for the Product in the Territory (all such
activities the “Development Program”).

4.2 U.S. Development.

(a) Development Plan. As of the Effective Date, the Parties have agreed upon a
development plan (the “Development Plan”) covering the activities necessary for
developing the Product through Regulatory Approval in Subterritory A, including
a budget (the “Development Plan Budget”), activities related to CMC development,
Clinical and Non-Clinical development, Regulatory Approval strategy, capital
expenses that are specific to the Product, activities associated with
manufacturing of Product for use in Clinical Trials, process development,
scale-up for providing clinical supplies, and technology transfer (including
process development, scale up and validation activities) as needed to establish
commercial scale manufacturing of the Product for Subterritory A, and other key
elements reasonably necessary for the Parties to fulfill their development
responsibilities to each other under the terms of the Agreement. After the
Effective Date, Alpharma shall thereafter update the

 

CONFIDENTIAL    26   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Development Plan in accordance with Alpharma’s normal planning cycle, but no
less frequently than once a year, and provide a copy thereof to the JEC for
review and approval. In the event that the JEC does not unanimously approve any
such update, then such matter shall be resolved in accordance with
Section 2.1(d).

(b) Trials and Regulatory. Pursuant to the Development Plan and subject to this
Section 4 and other terms of this Agreement, Alpharma shall use Commercially
Reasonable Efforts to conduct such Preclinical and Non-Clinical trials and
Clinical Trials, at its own Cost, as necessary to seek and maintain Regulatory
Approval of the Product in Subterritory A. Alpharma shall also use Commercially
Reasonable Efforts to obtain Regulatory Approvals for the Product in
Subterritory A, including compiling, submitting and prosecuting all necessary
data, documents and Regulatory Approval Applications (including labeling), in a
format acceptable to the applicable Regulatory Authorities in Subterritory A. If
and when any Regulatory Approval is secured anywhere in Subterritory A, Alpharma
shall thereafter use Commercially Reasonable Efforts to maintain such Regulatory
Approval and pay all user fees and other costs required to maintain such
Regulatory Approval.

(c) Development Diligence. Alpharma shall use Commercially Reasonable Efforts to
develop the Product through Regulatory Approval in Subterritory A at its sole
Cost. Without limiting the foregoing, Alpharma will use its Commercially
Reasonable Efforts to perform the activities and to meet the timeline in the
Development Plan. If, at any time, Alpharma materially defaults on any of its
development obligations with respect to Subterritory A set forth in Section 4
and fails to cure such default within [* * *] after receipt of written notice of
termination from Durect, Durect shall have the right to terminate Alpharma’s
rights with respect to Subterritory A; provided, however, if the failure is not
reasonably capable of being cured within the [* * *] cure period by Alpharma and
Alpharma is making a good faith effort to cure such failure, Durect may not
terminate Alpharma’s rights in Subterritory A; provided further, however, that
Durect may terminate Alpharma’s rights in Subterritory A if such failure is not
cured within [* * *] of Durect’s original notice of termination. In the event
Durect terminates Alpharma’s rights with respect to Subterritory A hereunder:
(i) Subterritory A shall thereafter be deemed a Terminated Country and no longer
be included in the Territory, and (ii) Durect shall have the rights set forth in
Section 13.7 with

 

CONFIDENTIAL    27   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

respect to Subterritory A. The foregoing termination rights of Durect shall be
Durect’s sole and exclusive remedy and Alpharma’s sole and exclusive liability
for any failure by Alpharma to develop and Commercialize the Product in
Subterritory A.

4.3 Development and Commercialization Diligence Outside the U.S.

(a) Not later than [* * *] after the Effective Date, the Parties will jointly
begin an assessment of the market opportunity for the Product for Subterritories
B, C and D and develop criteria for determining which such Jurisdictions present
significant commercial potential for the Product and are subject to the
obligations of this Section 4.3. Not later than [* * *] after the Effective
Date, the Parties will complete such assessment and the development of such
criteria, and identify each Jurisdiction outside of the U.S. in which the
development and Commercialization of Products by Alpharma shall be subject to
the obligations of this Section 4.3 (each such country, a “Major Market
Jurisdiction”). Thereafter, the Parties shall review such designations annually
and determine whether previously designated countries should remain or cease to
remain Major Market Jurisdictions and whether additional countries should be
designated as Major Market Jurisdictions. If the Parties do not agree upon the
designation of a country as a Major Market Jurisdiction or whether a country
should remain or cease to remain a Major Market Jurisdiction, the Parties shall
submit the matter to the JEC for resolution in accordance with Section 2.1(d).
Notwithstanding the foregoing provisions of this Section 4.3 relating to the
assessment, designation and review of Major Market Jurisdiction, the
Jurisdictions listed on Schedule 4.3 are hereby categorized as Major Market
Jurisdictions and shall not be subject to redesignation as non-Major Market
Jurisdictions. Each Party shall bear its own Costs incurred in assessing,
designating and reviewing Major Market Jurisdictions in accordance with this
Section 4.3(a).

(b) In at least one Major Market Jurisdiction (“First Major Market
Jurisdiction”), Alpharma will either (i) initiate local Clinical Trials for a
Product within [* * *] following U.S. Regulatory Approval or (ii) if local
Clinical Trials are not required for Regulatory Approval in the First Major
Market Jurisdiction, file an application for Regulatory Approval within [* * *]
following U.S. Regulatory Approval. In at least one additional Major Market
Jurisdiction (“Second Major Market Jurisdiction”), Alpharma will either
(A) initiate local Clinical Trials for a Product within [* * *] following U.S.
Regulatory Approval or (B) if

 

CONFIDENTIAL    28   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

local Clinical Trials are not required for Regulatory Approval in the Second
Major Market Jurisdiction, file an application for Regulatory Approval within [*
* *] following U.S. Regulatory Approval. If Subterritory C is not the First
Major Market Jurisdiction or the Second Major Market Jurisdiction, then in
addition to the foregoing requirements regarding the First Major Market
Jurisdiction and the Second Major Market Jurisdiction, Alpharma will either
(A) initiate local Clinical Trials for a Product in Subterritory C within [* *
*] following U.S. Regulatory Approval or (B) if local Clinical Trials are not
required for Regulatory Approval in Subterritory C, file an application for
Regulatory Approval within [* * *] following U.S. Regulatory Approval. In all
other Major Market Jurisdictions, Alpharma will use Commercially Reasonable
Efforts to either (I) initiate local Clinical Trials for a Product within [* *
*] following U.S. Regulatory Approval or (II) if local Clinical Trials are not
required for Regulatory Approval in any such other Major Market Jurisdiction,
file an application for Regulatory Approval within [* * *] following U.S.
Regulatory Approval. For the avoidance of doubt, the filing of a Regulatory
Approval Application with EMEA shall constitute filing of a Regulatory Approval
Application in all Major Market Jurisdictions that are subject to EMEA’s
regulatory authority, and initiating Clinical Trials for the purpose of
supporting the filing of a Regulatory Approval Application with EMEA shall
constitute initiating local Clinical Trials with respect to all Major Market
Jurisdictions that are subject to EMEA’s regulatory authority.

(c) After satisfying the requirements of Section 4.3 with respect to a Major
Market Jurisdiction, Alpharma shall use Commercially Reasonable Efforts to
obtain Regulatory Approval for and to Commercialize the Product in such Major
Market Jurisdiction. [* * *].

(d) If Alpharma fails to satisfy its obligations under this Section 4.3 with
respect to a Major Market Jurisdiction, Durect shall thereafter have the right
to terminate Alpharma’s rights in such Major Market Jurisdiction if Alpharma has
not cured such failure within the [* * *] period following written notice of
termination by Durect; provided, however, if the failure is not reasonably
capable of being cured within the [* * *] cure period by Alpharma and Alpharma
is making a good faith effort to cure such failure, Durect may not terminate
Alpharma’s rights in such Major Market Jurisdiction; provided further, however,
that Durect

 

CONFIDENTIAL    29   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

may terminate Alpharma’s rights in such Major Market Jurisdiction if such
failure is not cured within [* * *] of Durect’s original notice of termination.
Notwithstanding the foregoing, Alpharma shall be deemed to have satisfied its
obligations under this Section 4.3 and shall retain rights to all Jurisdictions
in the EU provided that Alpharma has satisfied its development and
Commercialization obligations under this Section 4.3 in at least [* * *] of the
Major Market Jurisdictions which are part of the EU. The Major Market
Jurisdictions with respect to which Durect has terminated Alpharma’s rights
hereunder will thereafter be deemed Terminated Countries and no longer be
included in the Territory, and Durect shall have the rights set forth in
Section 13.7 in such Terminated Countries. The foregoing termination rights of
Durect shall be Durect’s sole and exclusive remedy and Alpharma’s sole and
exclusive liability for any failure by Alpharma to develop and Commercialize the
Product in any Major Market Jurisdiction.

(e) Except as otherwise set forth in Section 4.3(a), if any dispute arises
between the Parties regarding the matters set forth in Section 4.3, then such
matter shall be submitted for resolution in accordance with Section 14.12.

4.4 Other Development Matters.

(a) Prior to the first Regulatory Approval of the Product, Alpharma will provide
to Durect draft forms of protocols for all studies required for seeking a label
indication in Subterritory A and the Major Market Jurisdictions. Alpharma shall
consider in good faith all comments provided by Durect in writing within the [*
* *] period following Durect’s receipt of such protocols; provided that Alpharma
shall have the sole discretion and authority to make all decisions with respect
to final protocols and all other matters relating to development of the Product.
Alpharma shall promptly provide Durect with a copy of all final reports and
final protocols from Preclinical and Non-Clinical trials and Clinical Trials in
Subterritory A and the Major Market Jurisdictions.

(b) Promptly following, and in any event not later than [* * *] following, the
Effective Date, Durect shall (i) transfer and assign to Alpharma ownership of
all INDs held by Durect for the Product in the Territory, if any, including
copies of any Regulatory Documentation regarding the Product in the Territory
and (ii) transfer and assign to Alpharma,

 

CONFIDENTIAL    30   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

or to any Affiliate that Alpharma may specify, ownership of the Orphan Drug
Designation received by Durect with respect to the Bupivacaine for PHN as
described in Schedule 4.4 hereto and all other regulatory exclusivity rights, if
any, held by Durect and its Affiliates with respect to the Product. In addition,
promptly following the Effective Date, Durect shall transfer to Alpharma copies
of all Development Data in existence as of the Effective Date. After such
transfers and assignments by Durect, Alpharma shall be responsible for all
Product-related reporting and other obligations to any Regulatory Authorities.

(c) During the period that the JDC remains in existence, all significant
Product-related regulatory decisions within the Subterritory A and the Major
Market Jurisdictions shall be subject to review of the JDC. Durect shall have
the right to review and comment upon material portions of regulatory filings and
correspondence regarding major or material issues proposed to be made or sent
with respect to the Product in Subterritory A and the Major Market Jurisdictions
prior to their submission to Regulatory Authorities, provided that (i) such
review opportunity may be provided by electronic access to drafts of such
documents, (ii) the Alliance Managers will (with oversight from the JDC)
coordinate the scope, timing and form of such document access in a manner that
seeks to minimize administrative burden and (iii) for any comments from Durect
to be considered, the comments shall be provided promptly and reasonably in
advance of any deadlines or target dates for submission. Alpharma shall promptly
provide to Durect copies of or electronic access to material portions of all
such filings and correspondence from or to such Regulatory Authorities
concerning the Product in Subterritory A and the Major Market Jurisdictions,
provided that the Alliance Managers will (with oversight from the JDC)
coordinate the scope, timing and form of all such document access in a manner
that seeks to minimize administrative burden. With regard to the NDA in
Subterritory A, Durect shall, at Alpharma’s request, assist Alpharma in creating
and finalizing Modules 2 and 3. In addition, Durect shall, at Alpharma’s
request, provide input for the creation and review of the Integrated Summary of
Safety and the Integrated Summary of Efficacy. Upon request by Durect, other NDA
sections or Modules will be available for review. At the request of Alpharma,
Durect shall participate, at Alpharma’s Cost, in any conference or meeting with
Regulatory Authorities with respect to the Product in Subterritory A and the
Major Market Jurisdictions. Alpharma shall notify Durect in writing of its
receipt of Regulatory Approval to market the Product in any Jurisdiction within
[* * *] after receipt of any such approval.

 

CONFIDENTIAL    31   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

4.5 Line Extensions. In the event that Alpharma desires to develop Line
Extensions to the Product which Alpharma deems beneficial to the
Commercialization of the Product in the Territory, Alpharma shall deliver to the
JEC a written proposal summarizing the proposed Line Extension together with a
plan summarizing the activities necessary to develop the Line Extension through
Regulatory Approval in the Territory similar to the approach outlined in the
Development Plan. Upon receipt of such documentation, the JEC shall meet to
discuss and consider such proposed Line Extension and approve any plans and
budgets for any Durect Development Responsibilities. The Line Extension shall be
encompassed in the definition of “Product” under the Agreement, and subject to
all the terms and conditions applicable thereto under this Agreement.

4.6 Durect Development Responsibilities.

(a) Notwithstanding anything herein to the contrary, the following activities
with respect to Product development are allocated to Durect (collectively
“Durect Development Responsibilities”): (i) unless otherwise agreed upon by the
Parties, all development activities through completion of Phase 2 [* * *];
(ii) Dosage Form Development; (iii) manufacturing and analytical method
development, validation, stability and other CMC-related activities;
(iv) management of any and all technology transfer, scale-up to commercial batch
size and validation activities that may be required to enable any Person chosen
by Alpharma to manufacture commercial supplies of the Product; (v) generation of
necessary documents related to the Durect Development Responsibilities in order
for Alpharma to perform Clinical Trials and file for Regulatory Approval in the
Territory; and (vi) any other development activity allocated to Durect by
Alpharma and agreed to by Durect. Durect shall use Commercially Reasonable
Efforts to perform the Durect Development Responsibilities in accordance with
the Development Plan (including Development Plan Budget and timeline set forth
therein) for such Durect Development Responsibilities.

(b) Subject to Section 7.5, Alpharma shall pay to Durect its Durect Development
Costs incurred with the performance of the Durect Development Responsibilities

 

CONFIDENTIAL    32   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

on a monthly basis, net [* * *] from the receipt of an invoice therefor from
Durect; provided that Alpharma shall have no obligation to reimburse Durect’s
Development Costs in excess of the then-current Development Plan Budget, and
Durect shall have no obligation to perform activities which would result in
Durect incurring costs in excess of the then-current Development Plan Budget, in
each case, until the JEC has approved any increase the Development Plan Budget.

(c) Durect may, with the prior written consent of Alpharma (not to be
unreasonably withheld, delayed or conditioned), retain Third Party contractors
to perform some or all of the Durect Development Responsibilities so long as the
Third Party is subject to the applicable terms of this Agreement, including
confidentiality obligations to Durect that are no less stringent than the
confidentiality obligations set forth in Section 10, and agrees to assign
ownership of all work product and intellectual property rights relating to the
Product resulting from such work to Durect. Durect’s selection of such Third
Parties are subject to the prior written approval of Alpharma, such approval not
to be unreasonably withheld, and all Durect Development Costs resulting from
such Third Parties’ work shall be subject to audit by Alpharma. Durect will
remain responsible to Alpharma for all Durect Development Responsibilities
carried out by such Third Party contractors.

(d) In the event that Durect [* * *] included in the Durect Development
Responsibilities, and provided that such [* * *]: (i) [* * *] or (ii) [* * *]
such Durect Development Responsibilities, then [* * *] such task included in the
Durect Development Responsibilities [* * *].

4.7 Development Data. Alpharma will exclusively own all Development Data which
comes into existence after the Effective Date, and Durect hereby assigns to
Alpharma all rights, title and interests therein Controlled by Durect or any of
its Affiliates.

4.8 Reporting Adverse Events. Commencing on the Effective Date, as between the
Parties, Alpharma shall be responsible for collection, investigation, reporting
of information concerning adverse events with respect to the Product (as defined
in the then current edition of ICH Guidelines and any other relevant regulations
or regulatory guidelines) or any other safety problem of significance (each such
adverse event or problem, an “Adverse Event”) to the

 

CONFIDENTIAL    33   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

appropriate Regulatory Authorities in the Territory in accordance with
Applicable Laws. Alpharma will require that its Affiliates and Sublicensees
comply with all Adverse Event reporting obligations. In any event, Alpharma
shall inform Durect of any Serious Adverse Drug Experience relating to the
Product or Bupivacaine of which it becomes aware in a timely manner commensurate
with the seriousness of the Adverse Event.

4.9 Permitted Development Personnel. During the Term of the Agreement, each
Party will not engage, retain or employ any employees, subcontractors or
consultants to perform any part of the Development Program that (A ) have been
debarred or convicted of a crime for which an entity or person could be debarred
under 21 U.S.C. Section 335a (or equivalent law in any applicable Jurisdiction),
or (B) is under indictment for a crime for which a person or an entity could be
debarred under 21 U.S.C. Section 335a (or equivalent law in any applicable
Jurisdiction).

 

5. DISTRIBUTION AND PROMOTION.

5.1 Generally. As between the Parties, Alpharma will be exclusively responsible
for Commercializing the Product in the Territory and all Costs associated
therewith.

5.2 Post-Registration Studies. Alpharma shall prolong the life cycle of the
Product in Subterritory A and the Major Market Jurisdictions to the extent
Alpharma determines it is Commercially Reasonable to do so. If Alpharma performs
any Phase 4 Clinical Trial or other Clinical Trial of the Product in
Subterritory A and the Major Market Jurisdictions following receipt of
Regulatory Approval for the Product (each, a “Alpharma Post-Registration
Study”), Alpharma shall provide Durect with draft forms of summary protocols for
major studies before commencement of any such study. Alpharma shall consider in
good faith all comments provided by Durect in writing within the [* * *] period
following Durect’s receipt of such protocols; provided, that Alpharma shall have
the sole discretion and authority to make all decisions with respect to the
final protocols and all other matters relating to Alpharma Post-Registration
Studies. Alpharma shall also promptly provide to Durect a copy of final
protocols and reports from such Alpharma Post-Registration Studies. Alpharma
shall bear the Costs of all Alpharma Post-Registration Studies. For the
avoidance of doubt, Alpharma Post-Registration Studies shall include any
Clinical Trials required as a condition to, or for the maintenance of,
Regulatory Approval of the Product in Subterritory A and the Major Market
Jurisdictions.

 

CONFIDENTIAL    34   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

5.3 Alpharma Responsibilities; Rights. In connection with its responsibilities
for distribution, marketing and sales of the Product in the Territory, Alpharma
shall, at its Cost, provide for all sales force personnel (including sales
administration and training), order entry, customer service, reimbursement
management, medical affairs, medical information, marketing (including all
advertising and promotional expenditures), warehousing, physical distribution,
invoicing, credit and collections, forecasting and other related facilities and
services necessary for such Commercialization.

5.4 Annual Commercialization Reports. Following the end of each fiscal year
after the First Commercial Sale of the Product in Subterritory A or any Major
Market Jurisdiction, Alpharma shall provide Durect with an annual summary of
Alpharma’s efforts and plans for the Commercialization of the Product in
Subterritory A and the Major Market Jurisdictions as applicable. In addition,
the Alpharma Alliance Manager shall provide reasonable summary information
concerning Commercialization matters to the Durect Alliance Manager from time to
time, as reasonably requested by Durect. To the extent commercially feasible and
permitted by Applicable Laws, all promotional materials shall include an
acknowledgment of Durect as the developer and licensor of the Product.

5.5 Sales Forces. Alpharma shall employ or contract appropriately experienced
sales forces to detail the Product in Subterritory A and the Major Market
Jurisdictions in which Regulatory Approvals for the Product are obtained, and [*
* *]. In addition, Alpharma agrees that for the [* * *] after First Commercial
Sale of the Product in Subterritory A and the Major Market Jurisdictions in
which Regulatory Approvals for the Product are obtained, the sales force will
promote the Product [* * *].

 

6. PAYMENTS.

6.1 One-time Payments to Durect. Alpharma shall, against invoice, pay to Durect
the following one-time, non-refundable and non-creditable payments (each a
“One-Time Payment”) within [* * *] after the occurrence of the specific event
(in the case of the One-Time Payment payable upon the occurrence of Milestone
No. 1 set forth in the table below), within [* * *] after

 

CONFIDENTIAL    35   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

the occurrence of the specific event (in the case of each of the One-Time
Payments payable upon the occurrence of Milestone Nos. 2 - 12 set forth in the
table below) and concurrently with the payment of Royalties based on the
applicable quarterly report (in the case of each of the One-Time Payments
payable upon the occurrence of Milestone Nos. 13 - 15 set forth in the table
below). The One-Time Payments will be part of the consideration for the license
granted in Section 3.1.

 

Milestone
No.

  

Timing

   One-Time Payments to
Durect (U.S. Dollars) 1    The Effective Date of this Agreement   
Twenty Million Dollars
($20,000,000) [* * *]

[* * *]

Each Party shall promptly notify the other Party when any event triggering a
One-Time Payment listed above has occurred, with payments [* * *] based on the
latest quarterly report due [* * *] after the end of the applicable quarter.

6.2 Royalties. Subject to the other provisions of this Section 6, Alpharma shall
pay Royalties to Durect in respect of the license granted to Alpharma by Durect
hereunder on a Jurisdiction-by-Jurisdiction basis for the applicable Royalty
Term. In a Jurisdiction where the Patent Royalty Term is in effect, Alpharma
shall owe Durect Patent Royalties with respect to calendar year Net Sales of
Product in such Jurisdiction. In a Jurisdiction where the Know-How Royalty Term
is in effect, Alpharma shall owe Durect Know-How Royalties with respect to
calendar year Net Sales of Product in such Jurisdiction. The aggregate of all
Patent Royalties and Know-How Royalties that are due to Durect in any Annual Net
Sales Period (as defined below) shall be referred to herein as “Royalties.”

(a) Patent Royalties. Patent Royalties shall begin to accrue in accordance with
the charts set forth below, on a Jurisdiction-by-Jurisdiction basis, on Net
Sales within the Territory during the period commencing on the date of the First
Commercial Sale of the Product in such Jurisdiction and shall be payable until,
the later of the expiration of (i) all Patents containing one or more Valid
Claims that would be infringed by the development, manufacture, sale, offer for
sale, use, importation or exportation of the Product, or (ii) Marketing
Exclusivity

 

CONFIDENTIAL    36   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Rights in such Jurisdiction (such period the “Patent Royalty Term”).
Notwithstanding the foregoing however, if, during a given calendar quarter
during the Patent Royalty Term, there is a Generic Product commercially sold by
a Third Party in a Jurisdiction, then so long as such Generic Product is being
sold by such Third Party, the Royalties due with respect to Net Sales in such
Jurisdiction for such quarter during the Patent Royalty Term shall be reduced by
[* * *] percent ([* * *]%) of the rates set forth in the charts below in this
Section 6.2(a).

For Sales in Subterritory A

 

Aggregate Annual Net Sales in Subterritory A

  

Royalty to Durect (percent of Net Sales)

Up to $[* * *] annual sales:

   [* * *] %

>$[* * *] annual sales:

   [* * *] %

>$[* * *] annual sales:

   [* * *] %

>$[* * *] annual sales:

   [* * *] %

>$[* * *] annual sales:

   [* * *] %

 

CONFIDENTIAL    37   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

For Sales in Subterritory B, Subterritory C and Subterritory D in the aggregate

 

Aggregate Annual Net Sales in Subterritory B, Subterritory C and
Subterritory D

  

Royalty to Durect (percent of Net Sales)

Up to $[* * *] annual sales:    [* * *] % >$[* * *] annual sales:    [* * *] %
>$[* * *] annual sales:    [* * *] % >$[* * *] annual sales:    [* * *] %

The Royalty rates set forth above shall apply only to that portion of Net Sales
within the applicable tier of Net Sales.

The periods by which annual Net Sales are measured for purposes of this
Section 6.2 shall be a calendar year (each, an “Annual Net Sales Period”) except
that the first Annual Net Sales Period shall begin on the first day of the
calendar quarter preceding the First Commercial Sale and continue to the end of
the calendar quarter ending on December 31st of that calendar year. For purposes
of illustration, see Example 1 in Schedule 6.2.

(b) Know-How Royalties. Know-How Royalties shall accrue, on a
Jurisdiction-by-Jurisdiction basis, on Net Sales in the Jurisdiction during any
portion of the applicable Royalty Term that remains after the expiration of the
applicable Patent Royalty Term (the “Know-How Royalty Term”). Subject to the
other provisions of this Section 6, if the Know-How Royalty Term is in effect in
a Jurisdiction, Alpharma shall pay Durect Know-How Royalties with respect to the
aggregate annual Net Sales in such Jurisdiction at a rate of [* * *]% of the
rates set forth in the tables set forth in Section 6.2(a). The first Annual Net
Sales Period in which Know-How Royalties are payable shall begin on the first
day of the Know-How Royalty Term and continue to the end of the calendar quarter
ending on December 31st of that calendar year. For purposes of illustration, see
Example 2 in Schedule 6.2.

6.3 Sublicense Income. In addition to the Royalties payable to Durect under
Section 6.2 and the One-Time Payments payable to Durect under Section 6.1, if
Alpharma grants a Sublicense under Section 3.2 with respect to a Jurisdiction,
Alpharma shall thereafter pay Durect, within [* * *] after the receipt thereof
by Alpharma, [* * *] percent ([* * *]%) of the portion of any Sublicense Fees
received by Alpharma that exceeds the aggregate of all One-Time Payments payable
by Alpharma to Durect with respect to such Jurisdiction.

 

CONFIDENTIAL    38   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

6.4 Existing Third Party Royalties. Durect shall be solely responsible for
payment of [* * *] percent ([* * *]%) of all financial obligations to [* * *]
under the [* * *] Agreement.

 

7. PAYMENTS AND REPORTS.

7.1 Payments of Royalties. Beginning [* * *] after the end of the calendar
quarter in which the First Commercial Sale is made and for each calendar quarter
thereafter (no later than [* * *] after the end of such calendar quarter),
Alpharma shall submit a statement to Durect, which shall set forth the amount of
Net Sales in the Territory by Jurisdiction, during such quarter, and the
calculation of Royalties due on such Net Sales in each Jurisdiction and in the
aggregate for the Territory for such quarter. Each such statement shall be
accompanied by the payment, if any, due to Durect.

7.2 Mode of Payment for One-Time Payments and Royalties. Alpharma shall make all
payments required under this Agreement by wire transfer to any account specified
by Durect or as otherwise directed by Durect from time to time in Dollars.

7.3 Currency Conversion. Royalties with respect to any Net Sales in
Jurisdictions where the Dollar is not used as currency shall be calculated by
converting the amount of Net Sales into the corresponding amount in Dollars and
applying the applicable Royalties percentage under Section 6 to such amount. The
currency conversion shall be made using the average of the rates of exchange for
the conversion of the currency in which sales were made to Dollars over the
calendar quarter during which such sales were made, as such rates are published
by the Wall Street Journal, Western Edition.

7.4 Records Retention. Alpharma, its Sublicensees, Durect and each such Party’s
respective Affiliates shall keep complete and accurate records pertaining to
Durect Development Costs and the sale of Product and the calculation of Net
Sales in the Territory, as applicable, to permit the determination of Durect
Development Costs and Royalties for a minimum period of [* * *] after the
calendar year in which such sales or costs were occurred, and in sufficient
detail to permit the Parties to confirm the accuracy of each of the foregoing.

 

CONFIDENTIAL    39   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

7.5 Audit Request. During the Term of this Agreement and for a period of [* * *]
thereafter, at the request and Cost of a Party (the “Auditing Party”), Durect
and its Affiliates (in the case of a request by Alpharma) or Alpharma and its
Affiliates and Sublicensees (in the case of a request by Durect) (the “Audited
Party”) shall permit an independent, certified public accountant appointed by
the Auditing Party and reasonably acceptable to the Audited Party, at reasonable
times and upon reasonable advance notice of not less than [* * *], but not more
often than [* * *] in each calendar year, to examine such records during the [*
* *] prior to the notice as may be necessary to determine the correctness of any
report or payment made under this Agreement or obtain information as to the
determination of the Durect Development Costs, Net Sales and Royalties payable
for any calendar quarter in such audited period. Results of any such examination
shall be made available to all Parties except that said independent, certified
public accountant shall verify to the Auditing Party such amounts and shall
disclose no other information revealed in such audit. The examination shall also
include disclosure of the methodology and calculations used to determine the
results. The said independent, certified public accountant shall execute a
written confidentiality agreement with the Audited Party.

7.6 Cost of Audit. The Auditing Party shall bear the full Cost of the
performance of any audit requested by the Auditing Party except as hereinafter
set forth. If, as a result of any inspection of the books and records of the
Audited Party, it is shown that payments made by one Party to the other under
this Agreement were less than the amount which should have been paid (in the
case of Royalties) or the amount of costs charged by one Party to the other
Party were more than the amount that should have been charged (in the case of
Durect Development Costs), then the under-paying or over-charging Party, as
applicable, shall make all payments required to be made to eliminate any
discrepancy revealed by said inspection within [* * *], including in each case
interest at the rate of [* * *] percent ([* * *]%) per month (or the maximum
interest allowable by Applicable Law, whichever is less) for the amount of the
discrepancy. Furthermore, if the payments made were less than [* * *] percent
([* * *]%) of the amount that should have been paid during any calendar year, or
if there was an overcharge of more than [* * *] percent ([* * *]%) of the amount
of that was owed, in either case due to the error of the Audited Party, the
Audited Party shall also reimburse the Auditing Party for reasonable Costs
incurred by the Auditing Party in respect of such audit.

 

CONFIDENTIAL    40   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

7.7 No Non-Monetary Consideration for Sale. Alpharma and its Sublicensees and
Affiliates shall not accept or solicit any non-monetary consideration for the
sale of the Product without the prior written consent of Durect, provided,
however, the use by Alpharma and its Affiliates of a customary and reasonable
amount of the Product for promotional sampling, compassionate use or donations
shall not violate this Section 7.7.

 

8. COMMERCIAL SUPPLY OF PRODUCT

8.1 Responsibility. Alpharma shall use Commercially Reasonable Efforts, at its
sole Cost, to manufacture the Product for Clinical use and Commercialization in
the Territory in compliance with the terms and conditions of this Agreement. At
Alpharma’s election, Durect shall assign the [* * *] Agreement to Alpharma
within [* * *] of the Effective Date.

8.2 Technology Transfer. In the event that Alpharma elects to have Product
manufactured by itself or a CMO other than [* * *], Durect shall use
Commercially Reasonable Efforts to provide in a timely manner such of
Manufacturing Technology Controlled by Durect in order for Alpharma or the CMO
selected by Alpharma to manufacture the Product, and shall use Commercially
Reasonable Efforts to provide technical assistance to enable the use of such
Manufacturing Technology to manufacture the Product, such assistance to be
detailed in a technology transfer plan to be agreed upon by the Parties (the
“Technology Transfer Plan”). Alpharma shall reimburse Durect its Durect
Development Costs incurred in providing the Manufacturing Technology and
technical assistance in accordance with a budget therefor to be agreed by the
Parties in advance. Durect shall be reimbursed by Alpharma on a monthly basis,
within [* * *] of receipt of an invoice setting forth such Durect Development
Costs.

8.3 Commercial Supply in Territory. Alpharma shall have sole responsibility
(including complete decision making authority and discretion) to manufacture or
have manufactured Product for the Commercialization of the Product in the
Territory, and shall use Commercially Reasonable Efforts to maintain or arrange
for sufficient manufacturing capacity to meet the reasonably anticipated market
demand for the Product in the Territory.

 

CONFIDENTIAL    41   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9. INTELLECTUAL PROPERTY.

9.1 Ownership of Collaboration Inventions. Subject to the terms hereof,
including the licenses and other rights granted hereunder, all Collaboration
Inventions shall be owned as follows:

(a) [* * *] Collaboration Inventions (including all Patents and other
Intellectual Property Rights relating thereto) that relate to the Product
(including, inter alia, components thereof, its composition or formulation,
methods of manufacture, processing, finishing, packaging and methods of use),
without regard to inventorship (each such Collaboration Invention a “Product
Collaboration Invention”).

(b) With respect to Collaboration Inventions that do not constitute Product
Collaboration Inventions, [* * *] such Collaboration Inventions (including all
Patents and other Intellectual Property Rights relating thereto) [* * *] its
employees and/or Third Parties acting on behalf of Durect in the performance of
the Development Plan and other activities undertaken by it under this Agreement
(each such Collaboration Invention a “[* * *]”).

(c) With respect to Collaboration Inventions that do not constitute Product
Collaboration Inventions, [* * *] such Collaboration Inventions (including all
Patents and other Intellectual Property Rights relating thereto) [* * *] its
employees and/or Third Parties acting on behalf of Alpharma in the performance
of the Development Plan and other activities undertaken by it under this
Agreement (each such Collaboration Invention, an “[* * *]”).

(d) With respect to Collaboration Inventions that do not constitute Product
Collaboration Inventions, the Parties shall jointly own all Joint Inventions (as
defined below) and, subject to the rights granted each Party under this
Agreement and except as otherwise specifically provided under this Agreement,
each Party may make, use, sell, keep, license or assign its interest in Joint
Inventions and otherwise undertake all activities a sole owner might undertake
with respect to such Joint Inventions, without the consent of and without
accounting to the other Party. “Joint Invention” means a Collaboration Invention
which is not a Product Collaboration Invention for which: (i) one or more
employees, consultants or agents of Durect or any other persons obligated to
assign such Collaboration Invention to Durect; and (ii) one or more employees,
consultants or agents of Alpharma or any other persons obligated to assign

 

CONFIDENTIAL    42   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

such Collaboration Invention to Alpharma, are joint inventors of such
Collaboration Invention. The term “joint inventors,” as it applies generally to
Collaboration Inventions, shall be construed in accordance with how that term is
used pursuant to United States patent law.

(e) Subject to appropriate confidentiality undertakings, each Party shall notify
the other Party promptly after the completion of invention disclosure statements
(or similar type of internal process employed by such Party for recording or
recognizing inventions) for each Collaboration Invention (or, if any provisional
or other patent application is filed claiming such invention, promptly upon such
filing), and shall provide a copy of written documentation of the Collaboration
Invention suitable to describe the invention and identify any inventors
participating in the invention (or, if any patent application is filed, a full
and complete copy of the documents submitted to the relevant patent office) to
the other Party.

(f) Each Party may use and practice its own Collaboration Inventions in any
manner not inconsistent with the terms of this Agreement without the consent of
the other Party and without an obligation to notify the other Party of such
intended use or to pay royalties or other compensation to the other by reason of
such use. For the avoidance of doubt, neither Party is granted any license
rights to any Intellectual Property Rights of the other Party which may be
required for such Party to use a Collaboration Invention, unless otherwise
expressly granted herein or as may be necessary to fulfill the intent of this
Agreement.

(g) Each Party shall, at the request of the other Party, execute all assignment
documents necessary to perfect the ownership interests in Collaboration
Inventions as determined pursuant to this Section 9.1. Each Party hereby agrees
that Development Data owned by such Party may be included in patent and patent
applications covering Collaboration Inventions owned by the other Party as
reasonably useful to the filing and prosecution of such patent applications and
patents, and the Party owning such Development Data shall reasonably cooperate
with the other Party to allow for such inclusion.

(h) Each Party has and will continue to have written contracts with all Third
Parties (including employees and subcontractors) performing services on its
behalf under this Agreement and, where such services may give rise to the
creation of inventions that may be Collaboration Inventions, such Party shall
ensure that such contracts provide for the

 

CONFIDENTIAL    43   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

assignment to such Party all Collaboration Inventions and rights therein;
provided, however, notwithstanding the foregoing, Alpharma may enter into Third
Party contract manufacturing agreements for the sole purpose of having the
Product manufactured for Alpharma that do not require such Third Party
manufacturers to assign any Collaboration Inventions that are manufacturing
process inventions to Alpharma if such Third Party manufacturers do not agree to
the assignment of such manufacturing process Collaboration Inventions.

9.2 Prosecution of Patents.

(a) Durect Controlled Patents.

(i) As between Durect and Alpharma, Durect shall prepare, prosecute and maintain
the [* * *] Product Patent Rights and [* * *] (including their issuance,
reissuance, reexamination and the defense of any interference, revocation or
opposition proceedings) at Durect’s sole Cost and discretion subject to the
provisions of this Section 9.2(a).

(ii) With respect to Product Patent Rights, Durect shall furnish Alpharma with
copies of all substantive prosecution correspondence to and from patent offices
in the Territory and provide Alpharma a reasonable time to offer its comments
thereon before Durect makes a submission to the relevant patent office, provided
that in the event that delay would jeopardize any potential Product Patent
Right, Durect shall have the right to proceed without awaiting Alpharma’s
comments on any patent application or correspondence relating thereto. Alpharma
shall offer its comments promptly, and Durect shall consider in good faith such
comments of Alpharma and shall incorporate such comments if reasonable. Durect
shall not abandon any patent application or patent in the Product Patent Rights
without the prior written consent of Alpharma, such consent not to be
unreasonably withheld or delayed. If, subject to Alpharma’s foregoing consent
right, Durect determines to abandon, or not to file, prosecute, defend or
maintain, any Product Patent Right (including not to defend any interference,
revocation or opposition proceedings) in any Jurisdiction, then Durect shall
provide Alpharma with [* * *] prior written notice (or such shorter time period
that would permit Alpharma a reasonable opportunity to respond without any loss
of rights)

 

CONFIDENTIAL    44   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

of such determination, and Alpharma shall have the right and opportunity to
file, prosecute, defend and/or maintain such Product Patent Right in Durect’s
name and at Alpharma’s sole Cost and expense, provided, however, that the
payment of Costs therefor by Alpharma shall not affect Durect’s ownership in
such Patent.

(b) Joint Patents. With respect to the decision to initiate the drafting and
filing of a new patent application claiming a Joint Invention, the Parties shall
first exchange sufficient information identifying such Joint Invention and
discuss in good faith the relative merits of seeking patent rights thereto and,
upon the prior mutual agreement of the Parties to proceed, not unreasonably
withheld, Alpharma shall take such actions as are necessary or appropriate to
procure, prosecute and maintain patents and/or patent applications to such Joint
Inventions (“Joint Patent Rights”) (including any issuance, reissuance or
reexamination thereof and the defense of any interference, revocation or
opposition proceedings related thereto) at Alpharma’s sole Cost and discretion,
subject to the provisions of this Section 9.2(b); provided, that all such Joint
Patents shall be owned jointly. Alpharma shall furnish Durect with copies of
drafts of such Joint Patents and any substantive prosecution correspondence
relating to such Joint Inventions to and from patent offices throughout the
Territory and permit Durect to offer its comments thereon before Alpharma makes
any submission or response to a patent office. Alpharma will inform Durect of
the countries in which it intends to file Joint Patents. Durect shall offer its
comments promptly, including any request that the Joint Patents be filed in
additional countries; provided, that Alpharma shall determine the appropriate
action after considering in good faith any comments or requests from Durect, and
further provided that in the event that delay would jeopardize any potential
patent right, Alpharma shall have the right to proceed without awaiting Durect’s
comments. If Alpharma determines in its sole discretion not to file, prosecute,
defend or maintain any Joint Patent Rights (including failing to defend any
interference, revocation or opposition proceedings) in any country, then
Alpharma shall provide Durect with [* * *] prior written notice (or such shorter
time period that would permit Durect a reasonable opportunity to respond in a
timely manner) of such determination, and Durect shall have the right and
opportunity to file, prosecute, defend and/or maintain such Joint Patent Rights
on behalf of the Parties at Durect’s sole Cost.

 

CONFIDENTIAL    45   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) Alpharma Patents. As between Durect and Alpharma, Alpharma may prepare,
prosecute and maintain all Patents claiming an Alpharma Collaboration Invention
(including their issuance, reissuance, reexamination and the defense of any
interference, revocation or opposition proceedings) at Alpharma’s sole Cost and
discretion.

(d) Each Party shall, at the reasonable request of the other Party, execute all
lawful papers, all divisional, continuing, reissue and foreign applications,
make all rightful oaths and take such other actions as may be reasonably
requested by the other Party in conjunction with submission, filing, prosecution
and defense of Patents and to aid in obtaining the proper protection of
inventions pursuant to this Section 9.2.

9.3 Patent Certifications.

(a) To the extent required or permitted by Applicable Laws, [* * *] shall use
its Commercially Reasonable Efforts to maintain with the applicable Regulatory
Authorities in the Territory during the Term of this Agreement correct and
complete listings of applicable Patents covering the Product, including in the
U.S., all so called “Orange Book” listings required under the Hatch-Waxman Act.
In the event either Party receives notice that a Third Party has filed a patent
certification under the Hatch-Waxman Act or any successor statute (e.g., a
Paragraph IV Certification under 21 C.F.R. §314.50(i) or 314.94(a)(12))
referencing a Patent licensed under Section 3.1, then such Party shall
immediately notify the other Party in writing of such notice.

(b) Alpharma shall have the first right, but not the duty, upon written notice
to Durect to institute an action against such Third Party alleging infringement
of any Product Patent Rights, and to the extent necessary, Durect shall assign
to Alpharma its cause of action for infringement of any Product Patent Rights
against such Third Party. Alpharma shall consider in good faith all comments
provided by Durect within the [* * *] period following Durect’s receipt of such
notice from Alpharma regarding Alpharma’s intention to initiate an action
against such Third Party alleging infringement of any Product Patent Rights;
provided that, subject to terms of Section 9.3(d), Alpharma shall have the sole
discretion and authority to exercise its first right to institute such a patent
infringement action. If Alpharma determines not to institute an action against
such Third Party alleging infringement of any Product Patent Rights, Alpharma
shall so notify Durect at least [* * *] before the expiration of the period

 

CONFIDENTIAL    46   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

within which a patent holder may bring an action for infringement against such
Third Party. Durect shall then have the right, but not the duty, to institute
such an action against such Third Party alleging infringement of any Product
Patent Rights.

(c) As between Durect and Alpharma, Durect shall have the first right, but not
the duty, upon written notice to Alpharma to institute an action against a Third
Party for infringement of the [* * *] in response to such Third Party’s filing
of a Paragraph IV certification referencing such Patent rights. Durect shall
consider in good faith all comments provided by Alpharma within the [* * *]
period following Alpharma’s receipt of such notice from Durect regarding
Durect’s intention to initiate an action against such Third Party alleging
infringement of the [* * *]; provided that, subject to terms of Section 9.3(d),
Durect shall have the sole discretion and authority to exercise its first right
to institute such a patent infringement action. If Durect determines not to
institute an action against such Third Party alleging infringement of the [* *
*], Durect shall so notify Alpharma at least [* * *] before the expiration of
the period within which a patent holder may bring an action for infringement
against such Third Party. Alpharma shall then have the right, but not the duty,
to institute such an action against such Third Party alleging infringement of
the [* * *]; provided, however, that Alpharma’s right to undertake any such
action alleging infringement of the [* * *] shall be subject to the prior
written consent of Durect, not to be unreasonably withheld, and also the
applicable terms of any agreements relating to the [* * *] entered into by
Durect prior to the Effective Date, and with respect any actions alleging
infringement of the [* * *], subject to the applicable terms of the [* * *]
Agreement.

(d) The Costs of any such action under this Section 9.3 (including fees of
attorneys and other professionals) shall be borne by the Party instituting the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such Costs shall be borne by the Parties in such proportions as
they may agree in writing. For any such action to terminate any such
infringement, in the event that either Party is unable to initiate or prosecute
such action solely in its own name or it is otherwise advisable to obtain an
effective remedy, the other Party will join such action voluntarily and will
execute and cause its Affiliates to execute all documents necessary for the
enforcing Party to initiate and maintain such action. Each Party shall at its
own expense promptly give to the Party bringing such infringement

 

CONFIDENTIAL    47   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

proceedings such reasonable assistance as the Party bringing the action may
reasonably request. The Party instituting any such action may not enter into any
settlement, consent judgment or other voluntary final disposition of such action
that admits the invalidity or unenforceability of any Patent licensed hereunder,
subjects the other Party to an injunction or requires the other Party to make
any monetary payment without the prior written consent of the other Party, not
to be unreasonably withheld by the other Party. The Party undertaking any
proceedings shall keep the other reasonably informed of the progress of the
action and shall consider the comments and observations of the other in
prosecuting the proceedings. Any award paid by a Third Party as a result of such
an infringement action (whether by way of settlement or otherwise) shall be
allocated in the same manner as provided in Section 9.4.

9.4 Enforcement of Patent Rights.

(a) In the event that either Alpharma or Durect becomes aware of any Competitive
Product that is or is intended to be made, used, or sold in the Territory by a
Third Party that it believes to infringe Product Patent Rights, [* * *], such
Party will promptly notify the other Party of all the relevant facts and
circumstances known by it in connection with the infringement. Alpharma and
Durect shall thereafter consult and cooperate fully to determine a course of
action, including the commencement of legal action as provided in this
Section 9.4 by either or both Parties, to terminate any such infringement.

(b) As between Durect and Alpharma, Alpharma shall have the first right, but not
the duty, upon written notice to Durect to initiate, prosecute and control the
enforcement of any of the Product Patent Rights against infringement by a Third
Party in the Territory through the marketing or sale of a Competitive Product.
If Alpharma does not institute a proceeding against such Third Party alleging
infringement of a Product Patent Right within 180 days of a Party’s first notice
to the other Party of such Third Party infringement, then Durect shall have the
right, but not the duty, to institute such an action against such Third Party
for infringement of such Product Patent Right.

(c) As between Durect and Alpharma, Durect shall have the first right, but not
the duty, upon written notice to Alpharma to initiate, prosecute and control the
enforcement of any of the [* * *] against infringement by a Third Party in the
Territory through the marketing

 

CONFIDENTIAL    48   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

or sale of a Competitive Product. If Durect does not institute a proceeding
against such Third Party alleging infringement of the [* * *] within [* * *] of
a Party’s first notice to the other Party of such Third Party infringement, then
Alpharma shall have the right, but not the duty, to institute such an action
against such Third Party for infringement of any of the [* * *]; provided,
however, that Alpharma’s right to undertake any such action alleging
infringement of the [* * *] shall be subject to the prior written consent of
Durect, not to be unreasonably withheld and also the applicable terms of any
agreements relating to the [* * *] entered into by Durect prior to the Effective
Date, and with respect any actions alleging infringement of the [* * *], subject
to the applicable terms of the [* * *] Agreement.

(d) The Costs of any such action under this Section 9.4 (including fees of
attorneys and other professionals) shall be borne by the Party instituting the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such Costs shall be borne by the Parties in such proportions as
they may agree in writing. For any such action to terminate any such
infringement, in the event that either Party is unable to initiate or prosecute
such action solely in its own name or it is otherwise advisable to obtain an
effective remedy, the other Party will join such action voluntarily and will
execute and cause its Affiliates to execute all documents necessary for the
enforcing Party to initiate and maintain such action. Each Party shall at its
own expense promptly give to the Party bringing such infringement proceedings
such reasonable assistance as the Party bringing the action may reasonably
request. The Party instituting any such action may not enter into any
settlement, consent judgment or other voluntary final disposition of such action
that admits the invalidity or unenforceability of any Patent licensed hereunder,
subjects the other Party to an injunction or requires the other Party to make
any monetary payment without the prior written consent of the other Party, not
to be unreasonably withheld by the other Party. The Party undertaking any
proceedings shall keep the other reasonably informed of the progress of the
action and shall consider the comments and observations of the other in
prosecuting the proceedings.

(e) Any recovery obtained as a result of an infringement action brought under
this Section 9.4, whether by judgment, award, decree or settlement, will first
be applied to reimbursement of each Party’s Costs in bringing such suit or
proceeding, and any remaining balance will be distributed as follows:

(i) if Alpharma has instituted and maintained such action alone, Alpharma shall
be entitled to retain [* * *] less [* * *], which [* * *] shall be paid to
Durect. The “[* * *]” shall mean [* * *] in the Annual Net Sales Period in which
such remaining funds are received on such remaining funds [* * *];

 

CONFIDENTIAL    49   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(ii) if Durect has instituted and maintained such action alone, Durect shall be
entitled to retain [* * *] less the [* * *], which [* * *] shall be paid to
Alpharma; or

(iii) if the Parties have cooperated in instituting and maintaining such action,
the Parties shall allocate such remaining funds among themselves in the same
proportion as they have agreed to bear the Costs of instituting and maintaining
such action.

9.5 Defense of Patents.

(a) In the event that either Alpharma or Durect becomes aware of any action
initiated by a Third Party (or any counterclaim or defense asserted in any other
action) in the Territory alleging invalidity or unenforceability of any Product
Patent Rights, [* * *], such Party will promptly notify the other Party of all
the relevant facts and circumstances known by it in connection with such action.
Alpharma and Durect shall thereafter consult and cooperate fully to determine a
course of action.

(b) Alpharma shall have the first right but not the duty to defend and control
any action initiated by a Third Party (or any counterclaim or defense asserted
in any other action) in the Territory alleging invalidity or unenforceability of
any Product Patent Rights. If Alpharma fails to defend any such action initiated
by a Third Party (or any counterclaim or defense asserted in any other action)
within [* * *] of notice from such Third Party (or such shorter time period that
would permit Durect a reasonable opportunity to respond in a timely manner),
Durect shall thereafter have the right to defend and control any such invalidity
action, counterclaim or defense in the Territory.

(c) Durect shall have the first right but not the duty to defend and control any
action initiated by a Third Party (or any counterclaim or defense asserted in
any other action) in the Territory alleging invalidity or unenforceability of
the [* * *]. If Durect fails to defend

 

CONFIDENTIAL    50   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

any such action initiated by a Third Party (or any counterclaim or defense
asserted in any other action) within [* * *] of notice from such Third Party (or
such shorter time period that would permit Alpharma a reasonable opportunity to
respond in a timely manner), then Alpharma shall have the right, but not the
duty, to defend and control any such invalidity action, counterclaim or defense
in the Territory; provided, however, that Alpharma’s right to undertake any the
defense of such action relating to the [* * *] shall be subject to the prior
written consent of Durect, not to be unreasonably withheld and also the
applicable terms of any agreements relating to the [* * *] entered into by
Durect prior to the Effective Date, and with respect any actions defending the
[* * *], subject to the applicable terms of the [* * *] Agreement.

(d) The Costs of any such action under this Section 9.5 (including fees of
attorneys and other professionals) shall be borne by the Party defending the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such Costs shall be borne by the Parties in such proportions as
they may agree in writing. For any such action, in the event that either Party
is unable to defend such action solely in its own name or it is otherwise
advisable to obtain an effective remedy, the other Party will join such action
voluntarily and will execute and cause its Affiliates to execute all documents
necessary for the defending Party to defend such action. Each Party shall at its
own expense promptly give to the defending Party such reasonable assistance as
the Party defending the action may reasonably request. The defending Party may
not enter into any settlement, consent judgment or other voluntary final
disposition of such action that admits the invalidity or unenforceability of any
Patent licensed hereunder, subjects the other Party to an injunction or requires
the other Party to make any monetary payment without the prior written consent
of the other Party, not to be unreasonably withheld by the other Party. The
Party undertaking any such defense shall keep the other reasonably informed of
the progress of the action and shall consider the comments and observations of
the other in the proceedings.

9.6 Patent Infringement Claims.

(a) Each Party shall notify the other Party promptly in writing of any claim of,
or action for, infringement of any Patents or misappropriation of trade secret
rights of any Third Party that is threatened, made or brought against either
Party by reason of the development, manufacture, use, sale, offer for sale,
importation or exportation of the Product in the Territory.

 

CONFIDENTIAL    51   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(b) In the event of the institution of any suit by a Third Party against either
Party for Patent infringement involving the development, manufacture, use, sale,
offer for sale, importation or exportation by or on behalf of Alpharma, its
Affiliates or Sublicensees of the Product in the Territory after the Effective
Date, Alpharma shall be responsible for the defense of any such suit and,
subject to the terms of this Section 9.6, Alpharma shall control such defense.
Alpharma shall select defense counsel and, provided that Alpharma can do so
without compromising attorney-client privilege, regularly consult with Durect
and its counsel to keep them reasonably informed on the progress and status of
the suit. Durect shall assist Alpharma and cooperate in any such litigation at
Alpharma’s request and Cost. No settlement, compromise or other disposition of
any such proceeding that subjects Durect to an injunction or requires Durect to
make any monetary payment shall be entered into without Durect’s prior written
consent, which consent will not be unreasonably withheld. Notwithstanding the
foregoing, Alpharma shall not have any obligation to defend Durect against any
Third Party Patent infringement suit arising out of any breach by Durect of its
representations and warranties hereunder.

(c) Alpharma shall be responsible for all Costs to defend any suit that it is
responsible for under this Section 9.6, including all fees and costs of
attorneys, expert witnesses and other out-of-pocket litigation costs and all
damages, penalties, court costs, attorney fees and other payments payable to any
such Third Party, whether as a result of any judgment, award, settlement or
otherwise (such liability, “Patent Litigation Losses”); provided, however,
Alpharma may offset [* * *] percent ([* * *]%) of all such Patent Litigation
Losses against any future Royalties due to Durect for Net Sales in such
applicable Jurisdiction(s), provided that any such set-off (by itself or in
combination with other set offs) may not reduce the Royalties to Durect for Net
Sales in such applicable Jurisdiction(s) by more than [* * *] percent ([* * *]%)
in any calendar quarter. Without limiting Durect’s liability for any breach of
Durect’s representations and warranties hereunder, Durect’s sole liability and
Alpharma’s exclusive remedy against Durect for any Patent Litigation Losses
shall be Alpharma’s right of offset in accordance with Section 9.6(c).

 

CONFIDENTIAL    52   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(d) In the event a Third Party threatens suit against either Party for Patent
infringement involving the development, manufacture, use, sale, offer for sale,
importation, exportation, license or marketing of the Product in the Territory,
the Parties shall confer with respect to the appropriate course of action, and
if they determine that a declaratory action is warranted, then with respect to
such action, the provisions of this Section 9.6 shall apply thereto with respect
to the prosecution of such action and the defense of any claims asserted in
response thereto.

(e) In the event that either Party becomes aware of a Third Party Patent, under
which, in the good faith reasonable judgment of such Party, it would be
advisable to obtain a license to avoid infringement or potential infringement by
the development, manufacture or Commercialization of the Product in any
Jurisdiction, such Party shall promptly notify the other Party. The Parties
shall then confer in good faith with respect to the appropriate course of
action. Alpharma shall have the right to negotiate and obtain such a license
and, subject to the terms of this Section 9.6(e) below and without limiting
Durect’s liability for any breach of its representations and warranties
hereunder, Alpharma shall be solely responsible for all costs and obligations
under such license (the “Third Party License Fees”), provided, however, that
Alpharma may offset [* * *] percent ([* * *]%) of all such Third Party License
Fees against any future Royalties due to Durect for Net Sales in such applicable
Jurisdiction(s) provided that any such set-off (by itself or in combination with
other set offs) may not reduce the Royalties to Durect for Net Sales in such
applicable Jurisdiction(s) by more than [* * *] percent ([* * *]%) in any
calendar quarter. Alpharma shall provide Durect with complete copies of the
license agreement with such Third Party and other material information in its
possession in respect of such technology subject to any confidentiality
provisions imposed by such Third Party.

9.7 Patent Term Extensions. Alpharma may select which, if any, Patents other
than the [* * *] licensed hereunder for which patent term extension, adjustment
or restoration or supplemental protection certificates (together with patent
term extensions, adjustments and restorations, collectively “Patent Term
Extensions”) is to be sought or obtained. Subject to the terms of this
Section 9.7, Alpharma will file for all such Patent Term Extensions at
Alpharma’s expense, and Durect will execute such authorizations and other
documents and take such other actions as may be reasonably requested to obtain
such Patent Term Extensions, including designating Alpharma as its agent for
such purpose.

 

CONFIDENTIAL    53   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

9.8 Prosecution of Durect Trademark. Durect shall use Commercially Reasonable
Efforts to register and maintain, or cause to be registered and maintained, the
Durect Trademark in Jurisdictions as agreed upon by the Parties at Alpharma’s
Cost. Durect shall furnish Alpharma with copies of all substantive prosecution
correspondence to and from trademark offices in the Territory and provide
Alpharma a reasonable time to offer its comments thereon before Durect makes a
submission to the relevant trademark office, provided that in the event that
delay would jeopardize any potential rights, Durect shall have the right to
proceed without awaiting Alpharma’s comments on any application or
correspondence relating to the Durect Trademark. Alpharma shall offer its
comments promptly, and Durect shall consider in good faith such comments of
Alpharma and shall incorporate such comments if reasonable. Alpharma shall use
the Durect Trademark, and all Products bearing the Durect Trademark shall be
manufactured, in accordance with the trademark usage and quality standards
established by the JEC and approved by Durect, such approval not to be
unreasonably withheld nor delayed; provided that, on a
Jurisdiction-by-Jurisdiction basis, the JEC shall, if commercially reasonable,
adopt any trademark usage and quality standards timely proposed by Durect to the
JEC prior to the First Commercial Sale in such Jurisdiction.

9.9 Enforcement of Durect and Product Trademarks. If either Party learns of any
infringement or threatened infringement by a Third Party of the Durect Trademark
or a Product Trademark in the Territory, such Party shall as soon as reasonably
practicable notify the other Party and will provide such other Party with all
available evidence of such infringement or threatened infringement. Alpharma
shall have the right, but not the obligation, to institute, prosecute and
control, at its own Cost, any action or proceeding with respect to any
infringement or threatened infringement by a Third Party of the Durect Trademark
or any Product Trademark in the Territory, by counsel of its own choice and,
provided that Alpharma can do so without compromising attorney-client privilege,
shall regularly consult with Durect and its counsel to keep them reasonably
informed on the progress and status of the suit. For any such action to
terminate any such infringement, in the event that Alpharma is unable to
initiate or prosecute such action solely in its own name or it is otherwise
advisable to obtain an effective remedy,

 

CONFIDENTIAL    54   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Durect will join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for Alpharma to initiate
litigation and maintain such action. Alpharma will control the action, including
settlement thereof; provided, that no settlement or consent judgment or other
voluntary final disposition of any such action brought by Alpharma to enforce
the Durect Trademark in the Territory pursuant to this Section 9.9 may be
entered into without the prior written consent of Durect, such consent not to be
unreasonably withheld, if such settlement would adversely affect the Durect
Trademark (e.g., restrict the rights or admit invalidity). Any damage award or
other consideration resulting from any such action or proceeding shall be
retained by Alpharma.

9.10 Maintenance of [* * *] Agreements. Until the expiration or termination of
this Agreement, or in the case of the [* * *] Agreement, until such agreement is
assigned to Alpharma, Durect: (a) shall not breach, or default under the [* * *]
Agreement or [* * *] Agreement, which breach or default would give rise, whether
immediately or with the passage of time, to termination of the [* * *] Agreement
or [* * *] Agreement or to any restriction of Durect’s rights thereunder in a
manner that would adversely affect the rights granted by Durect to Alpharma
under this Agreement; and (b) without the prior written consent of Alpharma,
shall not amend or terminate or allow to lapse (except for the natural
expiration of the [* * *] Agreement in accordance with its terms) the [* * *]
Agreement or [* * *] Agreement, if such amendment, termination or lapse would
adversely affect the rights granted by Durect to Alpharma under this Agreement.
Alpharma acknowledges that its sublicense to the [* * *] is subject to the
applicable terms of the [* * *] Agreement. In addition, notwithstanding the
foregoing, Durect shall not be deemed in breach of this Section 9.10 if such
breach, default or termination of the [* * *] Agreement is due to Alpharma’s
failure to comply with the terms of the [* * *] Agreement which are applicable
to Alpharma and have been fully disclosed to Alpharma prior to the Execution
Date. [* * *].

 

10. PUBLICATION; CONFIDENTIALITY

10.1 Notification. The Parties recognize that each may wish to publish the
results of their work relating to the subject matter of this Agreement. However,
the Parties also recognize the importance of acquiring patent protection and
other considerations. Consequently, subject to any Applicable Laws obligating
any Party to do otherwise, any proposed publication by any

 

CONFIDENTIAL    55   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Party that may disclose Collaboration Inventions shall comply with this Section
10. At least [* * *] before a manuscript is to be submitted to a publisher, the
publishing Party will provide the other Party with a copy of the manuscript. If
the publishing Party wishes to make an oral or visual presentation, it will
provide the other Party with a summary of such presentation at least [* * *]
before such oral or visual presentation and, if an abstract is to be published,
[* * *] before such abstract is to be submitted. Any oral or visual
presentation, including any question period, shall not include any Confidential
Information belonging to a Party unless such Party agrees in writing to such
inclusion in advance of such oral presentation.

10.2 Review. The other Party will review the manuscript, abstract, text or any
other material provided to it under Section 10.1 to determine whether patentable
subject matter or valuable trade secrets of the reviewing Party are disclosed
and to assess the accuracy of the technical content therein. The other Party
will notify the publishing Party within [* * *] of receipt of the proposed
publication if such Party, in good faith, determines that patentable subject
matter or valuable trade secrets of the reviewing Party are or may be disclosed,
or if the other Party, in good faith, believes Confidential Information of the
reviewing Party is or may be disclosed. If it is determined by the other Party
that patent applications should be filed in advance of the proposed publication,
the publishing Party shall delay its publication or presentation for a period
not to exceed [* * *] from the other Party’s receipt of the proposed publication
or presentation to allow time for the filing of patent applications covering
patentable subject matter. In the event that the delay needed to complete the
filing of any necessary patent application will exceed the [* * *] period, the
other Party will discuss the need for obtaining an extension of the publication
delay beyond the [* * *] period. If it is determined in good faith by a Party
that Confidential Information or proprietary information of such Party is being
disclosed, the Parties shall consult in good faith to arrive at an agreement on
mutually acceptable modifications to the proposed publication or presentation to
avoid such disclosure. Any publications (whether written or oral), where
consistent with customary academic practice, shall acknowledge Durect as the
developer and licensor of the Product.

10.3 Publicity. Neither Party shall make any public announcement concerning the
existence of or the terms of this Agreement and Durect shall not make any public
announcement regarding the development or Commercialization of the Product in
the Territory, without the

 

CONFIDENTIAL    56   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

prior written approval of the other Party with regard to the form, content and
precise timing of such announcement, except such as may be required to be made
by either Party in order to comply with applicable law, regulations, court
order, or tax or securities filings. Such consent will not be unreasonably
withheld or delayed by such other Party. Prior to any such public announcement
requiring the other Party’s prior written approval, the Party wishing to make
the announcement will submit a draft of the proposed announcement to the other
Party not less than [* * *] in advance to enable the other Party to consider and
comment thereon. Failure to respond with comments in writing prior to [* * *]
before scheduled release shall be deemed approval of such release.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 10.3 is intended to prohibit either Party from republishing or restating
information that has already been approved by the other Party for use in a prior
press release or public announcement. Alpharma shall notify Durect in advance
(at least [* * *] in advance if commercially reasonable) of written public
announcements or presentations and shall use reasonable efforts to notify Durect
in advance of oral public announcements, in each case, by Alpharma of material
new information regarding the development or Commercialization of the Product
and of public announcements by Alpharma of results of Clinical Trials. Any
written public announcements or presentations shall include a standard statement
in a form agreed to by the Parties stating that the Product has been licensed
from Durect.

10.4 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term of this Agreement and for [* * *] thereafter, the receiving Party, its
Affiliates and its designees shall, and shall ensure that their respective
employees, officers, directors and other representatives shall, keep
confidential and not publish or otherwise disclose and not use for any purpose,
other than the development and Commercialization of the Product in the
Territory, any information including all Know-How furnished to it by the other
Party, its Affiliates or its designees, except to the extent that it can be
established by the receiving Party by competent proof that such information:
(i) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the disclosing Party; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving Party; (iii) became generally available
to the public or was otherwise part of the public domain after its disclosure
and other

 

CONFIDENTIAL    57   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

than through any act or omission of the receiving Party in breach of this
Agreement; (iv) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had, to the receiving
Party’s knowledge, no legal obligation not to disclose such information to
others; or (v) was independently generated by the receiving Party without
reference to Confidential Information of the disclosing Party (all such
information to which none of the foregoing exceptions applies, and the terms of
this Agreement, shall be deemed “Confidential Information”). Any and all
information, data and materials, including any and all Intellectual Property
Rights therein and thereto, owned by a Party shall constitute Confidential
Information of such Party which shall be deemed the disclosing Party with
respect to such Confidential Information for the purposes of this Section 10.
Notwithstanding the foregoing, the obligations of confidentiality under this
Section 10.4 regarding any Confidential Information relating to or containing a
Party’s trade secret that has been suitably identified to the other Party as
such shall continue beyond the period set forth in this Section 10.4 (i.e., the
Term plus [* * *]) so long as the subject matter remains a trade secret.

10.5 Exceptions to Obligation. The restrictions contained in Section 10.4 shall
not apply to Confidential Information that: (i) is submitted by the recipient to
a Regulatory Authority to obtain Regulatory Approval for the Product; (ii) is
provided by the recipient to Third Parties under confidentiality provisions at
least as stringent as those in this Agreement, in connection with consulting,
development, manufacturing, external testing, or Commercialization of the
Product or in connection with a proposed financing transaction, merger,
acquisition or other change of control of a Party or sale of all or
substantially all of the assets of a Party; or (iii) is otherwise required to be
disclosed in compliance with applicable laws or regulations or order by a court
or other regulatory body having competent jurisdiction, including ; provided
that, if a Party is required to make any such disclosure of the disclosing
Party’s Confidential Information, such Party will, except where impracticable
for necessary disclosures (for example, to physicians conducting studies or to
health authorities), give reasonable advance notice to the disclosing Party of
such disclosure requirement and reasonably cooperate with the disclosing Party
to secure confidential treatment of such Confidential Information required to be
disclosed.

10.6 Limitations on Use. Each Party shall use, and cause each of its Affiliates
and its licensees to use, any Confidential Information obtained by such Party
from the disclosing Party, its Affiliates or its licensees, pursuant to this
Agreement or otherwise, solely in connection with the activities or transactions
contemplated by this Agreement.

 

CONFIDENTIAL    58   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

10.7 Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to seek an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party,
its Affiliates and/or its licensees from any violation or threatened violation
of this Section 10.

 

11. REPRESENTATIONS AND WARRANTIES

11.1 Representations and Warranties of the Parties.

Each Party represents and warrants to the other Party that as of the Execution
Date:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

(b) Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement and has full power and authority to enter into this
Agreement and perform its obligations under this Agreement;

(c) This Agreement has been duly executed by such Party and constitutes a valid
and legally binding obligation of such Party, enforceable in accordance with its
terms, subject to and limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws generally applicable to creditors’
rights; and (ii) judicial discretion in the availability of equitable relief;

(d) With the exception of required Regulatory Approvals and HSR clearance, such
Party has obtained, or is not required to obtain, the consent, approval, order,
or authorization of any Third Party, or has completed, or is not required to
complete, any registration, qualification, designation, declaration or filing
with, any Governmental Entity, in connection with the execution and delivery of
this Agreement and the performance by such Party of its obligations under this
Agreement, including any grant of rights to the other Party pursuant to this
Agreement;

 

CONFIDENTIAL    59   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(e) The execution and delivery of this Agreement, and the performance by such
Party of its obligations under this Agreement, including the grant of rights to
the other Party pursuant to this Agreement, does not and will not: (i) conflict
with, nor result in any violation of or default under any instrument, judgment,
order, writ, decree, contract or provision to which such Party is otherwise
bound; (ii) give rise to any lien, charge or encumbrance upon any assets of such
Party or the suspension, revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval that applies to such
Party, its business or operations or any of its assets or properties; or
(iii) conflict with any rights granted by such Party to any Third Party or
breach any obligation that such Party has to any Third Party;

(f) Every officer and scientific employee of such Party has an obligation to
assign his or her inventions to such Party to the extent such inventions are
within the scope of his or her activities for such Party with respect to this
Agreement, and all such officers and scientific employees and every technical
consultant retained by such Party to provide services to such Party has an
obligation to maintain the confidentiality of such Party’s confidential
information; and

(g) As of the Effective Date, each Party is in compliance with Section 3.4.

11.2 Additional Representations and Warranties of Durect. Durect hereby further
represents and warrants to Alpharma that as of the Execution Date:

(a) Durect is the sole owner of the Product Know-How, Product Patent Rights, [*
* *] in existence on the Effective Date and has a valid license under the [* *
*], and has the right to grant to Alpharma the rights granted under this
Agreement (including the right to develop, manufacture and Commercialize the
Product in the Territory). To the Knowledge of Durect, the Product Patent
Rights, [* * *] are valid, in full force and effect and have been maintained to
date, and are not the subject of any interference or opposition proceedings;

(b) Other than the [* * *] Agreement, Durect has not entered into any agreement
with any Third Party pursuant to which royalties or other license fees would be
owed on the development, manufacture or Commercialization of the Product;

 

CONFIDENTIAL    60   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(c) The [* * *] Agreement and [* * *] Agreement are in full force and effect. To
the Knowledge of Durect, the parties to such agreements are not in material
default or breach of such agreements;

(d) Except for the [* * *] Agreement and [* * *] Agreement, Durect is not party
to any agreement with a Third Party, which if breached by or defaulted under by
Durect, or terminated or amended or allowed to lapse, would adversely affect the
rights granted by Durect to Alpharma under this Agreement;

(e) Durect has not granted any license, consent, permission or other right or
privilege under the Product Patents Rights, Product Know-How, the [* * *] or the
[* * *], other than this Agreement. The Patents listed on Schedules 1.31, 1.62,
1.63 and 1.70 include all Patents currently Controlled by Durect relating to
Product;

(f) [* * *];

(g) [* * *];

(h) There are no liens or security interests currently existing on or to the
Product Know-How, Product Patent Rights, [* * *] or any proceeds thereof that
could reasonably be expected to adversely affect Alpharma’s benefits and rights
under this Agreement;

(i) To the Knowledge of Durect, all of the studies, tests and Pre-clinical and
Clinical Trials of the Product conducted prior to, or being conducted as of, the
Execution Date were conducted, or are being conducted, in accordance with
Applicable Laws, and in the case of Clinical Trials, the then valid cGCP. “cGCP”
shall mean the current standards for Clinical Trials for drugs, as set forth in
the FDC Act and applicable FDA regulations (including without limitation 21
C.F.R. Parts 50, 54 and 56) and guidances promulgated thereunder, as amended
from time to time;

(j) Durect has disclosed, shown or made available (e.g., through the electronic
data room) to Alpharma all material information and data (including without
limitation all communications with or from the FDA or any other Regulatory
Authority) relating to the results of all Preclinical and Clinical studies of
the Product conducted by or on behalf of Durect including, without limitation,
with respect to the status and interim results of ongoing Clinical and
Preclinical studies and Regulatory Approval activities; and

 

CONFIDENTIAL    61   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(k) The documentation made available by Durect as requested by Alpharma in
connection with Alpharma’s due diligence in entering into this Agreement, to
Durect’s Knowledge is, in all material respects, true, complete and unredacted
(except as expressly noted in such documentation). Without limiting the
generality of the foregoing, to Durect’s Knowledge, all reports and other data
summaries provided to Alpharma by Durect prior to the Effective Date relating to
the Preclinical, Non-Clinical and Clinical studies of the Product accurately
represent the underlying raw data in all material respects. Durect has provided
to, or made available for review by, Alpharma all reports and data collections
containing information about adverse safety issues (including adverse drug
experiences) related to the Product of which Durect has Knowledge.

11.3 Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

11.4 Survival of Representations. The representations and warranties set forth
in this Agreement shall survive indefinitely.

 

12. INDEMNIFICATION; INSURANCE

12.1 Indemnification by Durect. Durect shall indemnify, defend and hold Alpharma
and its Affiliates, and their respective directors, officers, employees and
agents (each a “Alpharma Related Party”) harmless from and against any and all
damages, losses, judgments, penalties, fines, settlements, and costs and
expenses (including reasonable fees of attorneys and other professionals)
(“Damages”) arising out of Third Party claims that result from any breach by
Durect of this Agreement including breach by Durect of its representations and
warranties hereunder.

12.2 Indemnification by Alpharma. Alpharma shall indemnify, defend and hold
Durect and its Affiliates and their respective directors, officers, employees
and agents (each a “Durect Related Party”) harmless from and against any and all
Damages arising out of Third Party claims that result from: (i) any breach by
Alpharma of this Agreement, including breach by

 

CONFIDENTIAL    62   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Alpharma of its representations and warranties hereunder or (ii) the development
or Commercialization of the Product by Alpharma, its Sublicensees, Affiliates or
designees under this Agreement.

12.3 Shared Liability. If Damages arise out of Third Party claims that are
subject to indemnification by Alpharma under Section 12.2 and also subject to
indemnification by Durect under Section 12.1, then the Parties shall indemnify
each other to the extent of their respective liability for the Damages. In the
event that the Parties cannot agree to their respective indemnity obligations
hereunder, a Party shall be free at any time to seek resolution of the
respective indemnity obligations of the Parties under this Section 12 pursuant
to the provisions set forth in Section 14.12.

12.4 Indemnification Procedure. Upon receipt by the Party seeking
indemnification hereunder (an “Indemnified Party”) of notice of any action,
suit, proceeding, claim, demand or assessment against such Indemnified Party
which might give rise to Damages, the Indemnified Party shall give prompt
written notice thereof to the Party from which indemnification is sought (the
“Indemnifying Party”) indicating the nature of the claim and the basis
therefore, provided that the failure to give such prompt notice shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
the Indemnifying Party or the defense of any such claim is materially prejudiced
thereby. The Indemnifying Party shall have the right, at its option, to assume
the defense of, at its own Cost and by its own counsel, any such claim involving
the asserted liability of the Indemnified Party. If any Indemnifying Party shall
undertake to compromise or defend any such asserted liability, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall agree to cooperate fully with the Indemnifying Party and its counsel
in the compromise of, or defense against, any such asserted liability; provided,
however, that the Indemnifying Party shall not, as part of any settlement or
other compromise, admit to liability for which the Indemnifying Party is not
fully indemnifying the Indemnified Party or agree to an injunction with respect
to activities of the Indemnified Party without the written consent of the
Indemnified Party. Notwithstanding an election by the Indemnifying Party to
assume the defense of any claim as set forth above, such Indemnified Party shall
have the right (at its own Cost if the Indemnifying Party has elected to assume
such defense) to employ separate counsel and to participate in the defense of
any claim.

 

CONFIDENTIAL    63   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

12.5 Cost of Enforcement. All Costs incurred by an Indemnified Party in
connection with enforcement of its rights under Sections 12.1, 12.2 and 12.3, as
applicable, shall also be reimbursed by the Indemnifying Party (or, in the case
of Section 12.3, allocated between the Parties in accordance with Section 12.3)
promptly after final determination that such Indemnified Party is entitled to
such indemnification by the Indemnifying Party.

12.6 LIMITATION ON DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER, WHETHER PURSUANT TO THE FOREGOING INDEMNIFICATION OBLIGATIONS OR
OTHERWISE UNDER THIS AGREEMENT, FOR SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, OR PUNITIVE DAMAGES; PROVIDED,
HOWEVER, THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL, EXCLUDE ACTUAL OR
COMPENSATORY DAMAGES OF THE AFFECTED PARTY, INCLUDING SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, OWED TO THIRD PARTIES AS A RESULT OF A THIRD PARTY CLAIM.

12.7 Insurance. Each Party shall carry and maintain in full force and effect
while this Agreement is in effect reasonable insurance in view of its
obligations hereunder but in amounts no less than that specified for each type:

(a) Commercial general liability insurance with combined limits of not less than
$[* * *] per occurrence and $[* * *] per accident for bodily injury, including
death, and property damage;

(b) Workers’ compensation insurance in the amounts required by the law of the
Jurisdictions, countries or states in which such Party’s workers are located;
and

(c) Products liability insurance with a policy limit of at least $[* * *] per
occurrence and in the aggregate.

Each Party hereto shall name the other Party hereto as an “additional insured”
on all commercial and product liability policies relating to the insurance
described in Sections 12.7(a) and (c). Each Party upon request shall provide the
other with evidence of such insurance. Each Party shall provide to the other 30
calendar days’ prior written notice of any proposed cancellation, termination,
reduction or change in its coverage.

 

CONFIDENTIAL    64   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13. TERM AND TERMINATION

13.1 Term of Agreement. This Agreement shall become effective as of the
Effective Date and remain in effect on a Jurisdiction-by-Jurisdiction basis
until the expiration of the applicable Royalty Term or earlier termination of
this Agreement (the “Term”). Upon the expiration of the applicable Royalty Term
in a Jurisdiction (but not upon the earlier termination of this Agreement), the
rights and licenses granted to Alpharma under this Agreement with respect to the
Product in such Jurisdiction shall convert to fully paid-up,
non-royalty-bearing, perpetual rights and licenses.

13.2 Condition Precedent

(a) HSR Compliance. Each Party shall use commercially diligent efforts to
satisfy any applicable requirements under the HSR, and the regulations
promulgated thereunder, including by making an initial HSR filing as soon as
practicable after the Execution Date. This Agreement will not be effective until
the date (“Effective Date”) of satisfaction of any such requirements and the
expiration or termination of all applicable waiting periods (including any early
termination or extensions thereof). The obligations, rights, duties and
liabilities under this Agreement (except those contained in this Section 13.2
and Sections 10 and 11 of this Agreement) shall not be effective until the
Effective Date.

(b) Cooperation. Each Party shall cooperate with the other Party in the prompt
preparation, execution and filing of all documents that are required or
permitted to be filed pursuant to HSR, and to notify the other Party upon
receipt of any formal or informal requests for information from any antitrust
agency in connection with any filings under HSR. Each Party shall bear its own
Costs with respect thereto (provided, however, the filing fees for HSR, if
applicable, shall be paid by Alpharma).

(c) Termination Right. If the Effective Date has not occurred within six
(6) months after the Execution Date, notwithstanding that each Party having
fulfilled its obligations under this Section, either Party has the right to
terminate this Agreement without liability to the other Party by notice in
writing with immediate effect.

 

CONFIDENTIAL    65   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13.3 Termination by Alpharma.

(a) Without Cause. Alpharma may terminate this Agreement without cause upon six
(6) months’ prior written notice at any time. In such event, during the
six-month notice period, [* * *] provided that it shall not be obligated to [* *
*]; provided that, (i) [* * *] and (ii) if [* * *].

(b) Safety. If during the development or commercialization of the Product, the
Product becomes subject to one or more Serious Adverse Drug Experiences (as
defined below) or either Party receives notice from a regulatory authority,
independent review committee, data safety monitoring board or another similar
Clinical Trial or post-marketing monitoring body alleging significant concern
regarding a patient safety issue, in each case which Alpharma, in good faith,
reasonably believes would seriously impact the long-term viability of the
Product, Alpharma shall have the right, upon [* * *] prior written notice to
Durect setting forth the reasons therefor, to have the JEC determine whether or
not there exists such serious impact on the long-term viability of the Product
and what, if anything, the Parties should do to address the matter. In the event
the JEC is unable to reach consensus on resolution of the matter within [* * *]
of the matter being referred to the JEC, Alpharma may terminate its rights and
obligations under this Agreement upon written notice so long as Alpharma
reasonably believes the patient safety issue would seriously impact the
long-term viability of the Product. During the foregoing notice and resolution
periods, Alpharma may take any actions that it reasonably determines are
necessary to address such safety concerns. For purposes of this Agreement, a
“Serious Adverse Drug Experience” means any adverse drug experience occurring at
any dose that results in any of the following outcomes: death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant
disability/incapacity, or a congenital anomaly/birth defect. Important medical
events that may not result in death, be life-threatening, or require
hospitalization may be considered a Serious Adverse Drug Experience when, based
upon appropriate medical judgment, they may jeopardize the patient or subject
and may require medical or surgical intervention to prevent one of the outcomes
listed in this definition.

13.4 Termination for Material Breach. Upon the material breach by one Party
under this Agreement, the other Party shall notify the breaching Party of such
breach, and require that the breaching Party cure such breach within [* * *] or,
in the case of payment defaults, within [* * *],

 

CONFIDENTIAL    66   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

or in the case of a breach that cannot be cured within [* * *], within a
reasonable period not exceeding [* * *] so long as the breaching party is
diligently proceeding to cure such default. In the event that a material breach
by such Party is not cured within the applicable cure period and without
limiting other available remedies, the other Party shall have the right to
terminate this Agreement upon written notice. Notwithstanding the foregoing
provisions of this Section 13.4, (a) the provisions of Sections 4.2(c) and
4.3(d) and not this Section 13.4 shall control the Parties’ remedies and
liabilities with respect to the matters set forth therein and (b) in the case of
any bona fide dispute regarding an alleged material breach that is submitted to
arbitration pursuant to Section 14.12, the non-breaching Party shall not have
the right to terminate this Agreement pursuant to this Section 13.4 until a
final arbitration award determines that such breach has occurred and, if such
breach is a failure to pay amounts due under this Agreement which payment is
disputed in good faith by the breaching Party, this Agreement shall not
terminate pursuant to this Section 13.4 based on such payment breach if the
breaching Party pays the amounts finally determined to be due, with interest
calculated in the manner set forth in Section 7.6, if applicable, within [* * *]
after the final arbitration award is rendered.

13.5 Termination for Patent Challenge. In the event that Alpharma or any of its
Affiliates or Sublicensees commences or otherwise pursues, directly or
indirectly (or voluntarily assists Third Parties to do so, other than as
required by law or legal process), any proceeding seeking to have any of the
Product Patent Rights, [* * *] revoked or declared invalid, unpatentable, or
unenforceable, Durect may as its sole remedy terminate this Agreement upon
written notice to Alpharma.

13.6 Termination for Bankruptcy. Either Party may immediately terminate this
Agreement upon the occurrence of either of the following: (a) the entry of a
decree or order for relief by a court having jurisdiction in the premises in
respect of the other Party in an involuntary case under any applicable national,
federal, or state insolvency or other similar law, and the continuance of any
such decree or order unstayed and in effect for a period of [* * *]; or (b) the
filing by the other Party of a petition for relief under any applicable
national, federal, or state insolvency or other similar law.

 

CONFIDENTIAL    67   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13.7 Effect of Termination.

In the event of termination of this Agreement or in the event Durect terminates
Alpharma’s license in any Terminated Country in accordance with Section 4.2(c)
or 4.3(d):

(a) all licenses granted by Durect to Alpharma in Section 3 shall terminate in
the Territory or Terminated Country, as applicable;

(b) in the Territory or Terminated Country, as applicable, Alpharma shall or
shall cause its Affiliates and Sublicensees, if any, to assign or transfer to
Durect, at no Cost (except as otherwise specifically provided in Section 13.7(e)
below and except that, to the extent any such assignment or transfer to Durect
requires more than [* * *] of effort by Alpharma, its Affiliates and/or
Sublicensees, Durect shall reimburse Alpharma, its Affiliates and/or
Sublicensees for any such efforts in excess of [* * *] hours on the same basis
that Alpharma reimburses Durect for Durect Development Costs hereunder), all
Regulatory Documentation, Development Data, Regulatory Approvals, Product
Trademarks (and goodwill associated therewith) Controlled by Alpharma or its
Affiliates and Sublicensees, if any, as applicable, that relate to the
development, manufacturing, use or sale of the Product (collectively, the
“Product Material);

(c) if applicable, subject to Section 13.3(b), Alpharma shall continue during
the notice period before termination becomes effective (or if reasonably
practicable and agreed to by Alpharma at such time, allow Durect or its Clinical
research organizations (“CROs”) to continue any ongoing Clinical Trial for which
Alpharma has responsibility; and

(d) if Alpharma has manufactured, or has had manufactured the Product for
Clinical Trial or Commercialization, Alpharma at its option shall either
transition the manufacturing process to Durect or a mutually agreed Third Party
CMO or supply the Product to Durect; provided, that if Alpharma chooses to
transition the manufacturing process to Durect or a mutually agreed Third Party
CMO, Alpharma will continue to supply the Product until the completion of the
transition and associated Regulatory Approvals have been received, but in no
event for a period exceeding [* * *] from the date of termination, and further
provided that during any period in which Alpharma continues to supply the
Product to Durect, Durect shall pay Alpharma therefor [* * *]; provided that,
Alpharma shall not be required to establish or have established any new
manufacturing process in order to satisfy its obligations under this
Section 13.7(d) (e.g., if a commercial scale manufacturing process has not been
established, Alpharma shall not be required to establish or have established
such a process); and

 

CONFIDENTIAL    68   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

(e) In the event that Alpharma terminates this Agreement pursuant to
Section 13.3(a) or Durect terminates this Agreement pursuant to Section 13.4
above, and if [* * *] the Product in any Jurisdiction, then [* * *] of the
Product; and (ii) in the case that [* * *], in each case received by [* * *] as
a result of such license; provided, however, notwithstanding the foregoing, [* *
*] under this Section 13.7(e) once [* * *].

(f) Alpharma will cooperate in any reasonable manner requested by Durect to
achieve a smooth transition of the development, manufacturing and
Commercialization of the Product to Durect or its licensees in the Terminated
Countries or Territory, as applicable; provided that, to the extent any such
cooperation (including the efforts required of Alpharma, its Affiliates and
Sublicensees under Section 13.7(b)) requires more than [* * *] of effort by
Alpharma, its Affiliates and/or Sublicensees, Durect shall reimburse Alpharma,
its Affiliates and/or Sublicensees for any such efforts in excess of [* * *] on
the same basis that Alpharma reimburses Durect for Durect Development Costs
hereunder.

13.8 Post-Termination. Upon and after termination of this Agreement, Durect
shall indemnify, defend and hold harmless the Alpharma Related Parties against
any and all Damages incurred or suffered by any Alpharma Related Party, or with
which any of them may be faced, to the extent arising out of or caused by the
development, manufacture, distribution, marketing, promotion, sale or other use
of the Product by or on behalf of Durect or its Affiliates or licensees after
the effective date of the termination.

13.9 Surviving Provisions. Expiration or any termination of this Agreement shall
not release a party from the obligations to make any payments that were due or
had accrued immediately prior the effective date of such termination (including
non-cancelable obligations or commitments made in good faith prior to notice of
termination), and the following Sections of this Agreement shall survive any
expiration or termination of this Agreement for any reason:

(i) Sections 1, 3.3, 7.4, 7.5, 7.6, 9.1, 9.2(b), 9.2(d), 10.4-10.7, 11, 12,
13.1, 13.7-13.9 and 14, and (ii) Sections 9.6(a)-(d) (with respect to events
occurring during the Term of this Agreement).

 

CONFIDENTIAL    69   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

14. MISCELLANEOUS PROVISIONS

14.1 Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

14.2 Assignment. Neither Party shall assign this Agreement or its rights or
obligations hereunder without the express written consent of the other Party
hereto, except that either Party may assign or transfer this Agreement and its
rights or obligations hereunder without the consent of the other Party to (i) an
Affiliate, (ii) any assignee of all or substantially all of its business or
assets relating to the subject matter of this Agreement, or (iii) its successor
in the event of its merger, consolidation or involvement in a similar
transaction. An assignment or transfer by a Party pursuant to this Section 14.2
shall be binding on its successors or assigns. No such assignment or transfer
shall be valid or effective unless done in accordance with this Section 14.2.

14.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates shall be maintained in accordance with
GAAP.

14.4 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be reasonably necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

14.5 Notice. Any notice, request or other communication required or permitted to
be given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered, facsimile
transmission (receipt verified), electronic mail or overnight express courier
service (signature required), prepaid, to the Party for which such notice is
intended, at the address set forth for such Party below:

In the case of Durect, to:

Durect Corporation

2 Results Way

Cupertino, CA 95014

Attention: General Counsel

Facsimile No.: (408) 777-3577

Telephone No.: (408) 777-1417

 

CONFIDENTIAL    70   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

In the case of Alpharma, to:

Alpharma Ireland Limited

Arthur Cox Building

Earlsfort Terrace

Dublin 2, Ireland

Attention: Director

Facsimile No.: 353 1 618 0618

Telephone No.: 353 1 618 0000

with a copy to:

Alpharma Inc.

440 Route 22

Bridgewater, NJ 08807

Attention: General Counsel

Facsimile No.: (908) 566-4139

Telephone No.: (908) 566-3800

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service.

14.6 Use of Name. Except as otherwise provided herein, Durect, on the one hand,
and Alpharma on the other hand, shall not have any right, express or implied, to
use in any manner the name or other designation of the other or any other trade
name, trademark or logos of the other for any purpose, unless consented to in
writing by the other Party.

14.7 Waiver. A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and except as specifically provided herein none of
them shall be in limitation of any other remedy, right, undertaking, obligation
or agreement of either Party.

 

CONFIDENTIAL    71   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

14.8 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, any one of which need not contain the signature of more than
one Party but all such counterparts taken together shall constitute one and the
same agreement. This Agreement, to the extent signed and delivered by means of a
facsimile machine (or pdf-file attachment to Email), shall be treated in all
manner and respects and for all purposes as an original agreement or instrument
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

14.9 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

14.10 Amendment. No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

14.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to conflicts of
law principles.

14.12 Dispute Resolution.

(a) The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the Term of this Agreement that relate to any
Party’s rights or obligations hereunder. In the event of the occurrence of any
Dispute (as defined below), either Party may, by written notice to the other,
have such Dispute referred to its highest ranking officer for attempted
resolution by good faith negotiations within [* * *] after such notice is
received. If either Party desires to pursue arbitration under paragraph
(b) below to resolve any such Dispute, unless expressly provided for otherwise
herein, a referral to such executives under this paragraph (a) shall be a
mandatory condition precedent. Said designated officers as of the Effective Date
are as follows.

For Durect: Chief Executive Officer

For Alpharma: Senior Vice President, Alpharma Pharmaceuticals LLC

 

CONFIDENTIAL    72   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

In the event that they shall be unable to resolve the Dispute by consensus
within such [* * *] period, then the Dispute shall be finally settled by binding
arbitration as provided below.

(b) Except as expressly otherwise provided in this Agreement, any dispute
arising out of or relating to the interpretation of any provisions of this
Agreement or the failure of either Party to perform or comply with any
obligation of such Party pursuant to this Agreement or the breach, termination
or validity hereof (a “Dispute”), shall be exclusively and finally settled by
arbitration under the Commercial Arbitration rules of the American Arbitration
Association (“AAA”) then in effect (the “Rules”), as modified by the terms set
forth in this Section 14.12(b). The place of arbitration of any Dispute shall be
in New York, New York. Such arbitration shall be conducted by three arbitrators,
one appointed by each of Alpharma and Durect and the third selected by the
party-appointed arbitrators. Each arbitrator shall be neutral and impartial and
shall have relevant experience in the pharmaceutical industry. Alpharma and
Durect shall make their respective appointments within [* * *] of receipt by the
respondent of a copy of the demand for arbitration. Such party-appointed
arbitrators shall select the third arbitrator within [* * *] of the appointment
of the second arbitrator. If any arbitrator is not timely appointed, on the
request of any Party such arbitrator shall be appointed by the AAA in accordance
with the listing, striking and ranking provisions in the Rules. The arbitrators
shall render an award as expeditiously as possible; if practicable, within six
months after the appointment of the third arbitrator. Any award rendered by the
arbitrators shall be final and binding upon the Parties. Judgment upon any award
rendered may be entered in any court having jurisdiction, or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. Except as provided in Section 12.5, each Party
shall pay its own Costs of arbitration, provided, however, the fees and expenses
of the arbitrators shall be equally shared between Alpharma and Durect. Any
Costs (including attorney’s fees and expenses) incident to enforcing the award
shall be charged against the Party resisting such enforcement. This
Section 14.12 shall not prohibit a Party from seeking preliminary injunctive
relief in aid of arbitration from a court of competent jurisdiction in the event
of a breach or prospective breach of this Agreement by any other Party which
would cause irreparable harm to the Party seeking such relief. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitrators

 

CONFIDENTIAL    73   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

shall have full authority to grant provisional remedies and to direct the
Parties to request that any court modify or vacate any temporary or preliminary
relief issued by such court, and to award damages for the failure of any Party
to respect the arbitrators’ orders to that effect.

14.13 Compliance with Laws. Each Party shall review in good faith and cooperate
in taking actions to ensure compliance of this Agreement and the Parties’
activities hereunder with all Applicable Laws. Each Party shall provide the
other Party such reasonable assistance as may be required for the Party
requesting such assistance to comply with all Applicable Laws necessary to
permit the Parties to perform hereunder and to exercise their respective rights
hereunder.

14.14 Force Majeure. Except where expressly provided for herein, neither Party
shall be held liable or responsible to the other Party nor be deemed to be in
default under, or in breach of any provision of, this Agreement for failure or
delay in fulfilling or performing any obligation of this Agreement to the extent
that such failure or delay is due to Force Majeure, and without the willful
wrongdoing, recklessness or gross negligence of the Party so failing or
delaying. For purposes of this Agreement, “Force Majeure” is defined as causes
beyond the reasonable control of the Party, including acts of God; changes in
regulations or laws of any government; war; terrorism; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers. In the event that the ability of Durect or
Alpharma to perform its obligations under this Agreement, as the case may be,
shall be so affected, the affected Party shall immediately notify the other
Party of such inability and of the period for which such inability is expected
to continue. The Party giving such notice shall thereupon be excused from such
of its obligations under this Agreement as it is thereby disabled from
performing for so long as it is so disabled and the [* * *] thereafter. To the
extent possible, each Party shall use Commercially Reasonable Efforts to
minimize the duration of any Force Majeure.

14.15 Entire Agreement. This Agreement including schedules and exhibits thereto,
including the Development Plan together with all other future written agreements
entered into by the Parties and specifically made a part of this Agreement,
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the Parties with respect to the subject matter of
this Agreement.

 

CONFIDENTIAL    74   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

14.16 Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

14.17 No Third Party Beneficiaries. Except for rights and obligations
specifically referred to herein that apply to Affiliates, sublicenses or
licensees of the Parties, nothing in this Agreement is intended to confer on any
Person other than Durect or Alpharma any rights or obligations under this
Agreement, and there are no intended Third Party beneficiaries to this
Agreement.

14.18 Descriptive Headings; Certain Terms. The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

14.19 Fees and Payments. All fees and payments made by one Party to the other
under this Agreement shall be deemed non-refundable unless expressly provided to
the contrary herein.

14.20 No Implied Licenses. Except as specifically and expressly granted in this
Agreement, no rights or licenses to any intellectual property rights are granted
by either Party to the other, by implication, estoppel or otherwise, and each
Party specifically reserves all its rights with respect to any intellectual
property rights not specifically granted hereunder. Furthermore, unless
expressly provided otherwise herein, each Party may use and practice its own
Intellectual Property Rights, technology and data in any manner not inconsistent
with the terms of this Agreement without the consent of the other Party and
without obligation to notify the other Party of its intended use.

14.21 Information for Financial Reporting. In addition to the reports provided
by Alpharma pursuant to Section 7.1, Alpharma agrees to provide to Durect good
faith non-binding estimates of Net Sales and other information reasonably
necessary for Durect to estimate the Royalties in each calendar month following
the commercial launch of the Product within ten (10) days after the end of such
month. Alpharma shall not have any liability for any inaccuracy in any such
report. Each such report shall constitute Confidential Information of Alpharma
and

 

CONFIDENTIAL    75   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

shall not be disclosed by Durect to any Third Party other than to Durect’s
accountants and auditors in confidence, except for any disclosures as may be
required to be made by Durect in order to comply with applicable law,
regulations, court order, or tax or securities filings.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

CONFIDENTIAL    76   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.

 

Durect Corporation By:  

/s/ James E. Brown

Name:   James E. Brown Title:   President and Chief Executive Officer Alpharma
Ireland Limited By:  

/s/ Keith Bernius

Name:   Keith Bernius Title:   Director

 

CONFIDENTIAL    77   



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

GUARANTEE

In consideration of Durect Corporation, a corporation organized and existing
under the laws of the State of Delaware (“Durect”) entering into the foregoing
Agreement (the “Agreement”), Alpharma Inc., a corporation organized and existing
under the laws of the State of Delaware (“Alpharma Parent”), hereby irrevocably
and unconditionally guarantees to Durect, as principal and not as surety, the
performance of Alpharma Ireland Limited, a corporation organized and existing
under the laws of Ireland (“Alpharma”) of all obligations of Alpharma to Durect
under the Agreement.

Durect may enforce its rights under this Guarantee without first exercising any
other remedy or right that Durect may have; provided that, prior to enforcing
its rights under this Guarantee, Durect shall have first made demand for
performance upon Alpharma and Alpharma thereafter shall have failed to perform
for the applicable cure period set forth in Section 13.4 of the Agreement. If
Durect decides to proceed to first exercise any other remedy or right, or to
proceed against another party, Durect retains all of its rights under this
Guarantee.

Alpharma Parent hereby agrees that any and all disputes, claims, actions or
proceedings arising out of the execution, delivery or performance of this
Guarantee shall be subject to arbitration in accordance with Section 14.12 of
the Agreement.

This Guarantee shall survive the expiration or other termination of the
Agreement and shall survive and apply regardless of any amendments, waivers,
extensions, modifications or other changes in the obligations of Alpharma under
the Agreement.

 

Alpharma Inc. By:  

/s/ Jeff Campbell

Its:   Jeff Campbell, Executive Vice President and Chief Financial Officer Date:
  September 19, 2008

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.24 – Durect Development Costs

Development Costs are equal to the sum of the following, in each case incurred
by Durect in the performance of the Development Program: (i) labor cost of
Durect’s research and development personnel charged as set forth below,
(ii) direct outside expenditures, and (iii) capital asset expenditures.

[* * *]

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.31 – [* * *]

[* * *]

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.60 – Product Description

[* * *]

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.62 – Product Patent Rights

[* * *]

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.63 – [* * *]

[* * *]

 

CONFIDENTIAL      



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 1.70 – [* * *]

[* * *]

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 2.1 – Initial Members of JEC

Durect MEMBERS

[* * *]

Alpharma MEMBERS

[* * *]

SECRETARY TBD

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 2.2 – Initial Members of JDC

Durect MEMBERS

[* * *]

Alpharma MEMBERS

[* * *]

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 2.6 – Alliance Managers

Alpharma: [* * *]

Durect: [* * *]

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 4.3 – Mandatory Major Market Jurisdictions

The United Kingdom

Germany

France

Spain

Italy

Japan

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 4.4 – Notice of Ophan Drug Status

(attached)

[* * *]

 

     



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Schedule 6.2 – Exemplary Royalty Calculation

[* * *]

 

     